Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 1 of 72




         Attachment 1
                                  Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 2 of 72

Horsford, Latoya (USAVAE)




From:                                              Bijan Kian <kian@flynnintelgroup.com>
Sent:                                              Wednesday, July 27, 2016 1:40 PM
To:                                                Ekim Alptekin
Subject:                                           Re: All good to go



I had a detailed discussion with my MF last night. We are ready to engage on what needs to be done. Turkey's
security and stability is extremely important to world security. RTE can lead the campaign against Radical
Islam to protect the image of Islam. No other leader in the world of Islam has the power to lead this campaign.

I just wanted to let you know that we are all on the same page. Please let me know if you would like to talk on
Skype. I will make time and it will be my pleasure. Looking forward to working together again. At the right
time, I will include our partners in the communications. Perhaps we can connect on Friday to update.

All the best


Hon. Bijan R. Kian
Vice Chairman of the Board of Directors
Flynn Intel Group, Inc.

703-313-7040 (office)
858-449-8997 (mobile)
kian@flynnintelgroup.com




Notice of Confidentiality
The information contained in this communication is intended solely for the use of the individual or entity to whom it is addressed and others
authorized to receive it. It may contain confidential or legally privileged information. If you are not the intended recipient you are
hereby notified that any disclosure, copying, distribution or taking any action in reliance on the contents of this information is strictly
prohibited and may be unlawful. If you have received this communication in error, please notify us immediately by responding to this email
and then delete it from your system.

On Wed, Jul 27, 2016 at 11:41 AM, Ekim Alptekin <ekimalptekin@gmail.com> wrote:
 Hi Bijan - Thats good news. Im seeing the MFA in Ankara tomorrow to confer before their imminent US visit.
 Anything new we need to discuss tonight before my meeting? If not I will report back tomorrow night.

         Best,

         Ekim

         Sent from Virtru for iPhone

         On 27 Tem 2016 18:19, Bijan Kian <bijankian@gmail.com> wrote:
                            Dear Ekim:

                            We are ready. I look forward to speaking with you.                                         GOVERNMENT
                                                                                                                         EXHIBIT
                            All the best
                                                                          1
                                                                                                                              8B
                                                                                                                         1:18-CR-457
        Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 3 of 72

Bijan

Sent from my iPhone




                                        2
        Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 4 of 72


From:                 Bijan Kian
To:                   Ekim Alptekin
Cc:                   Michael Flynn
Subject:              Re: Truth
Date:                 Monday, August 08, 2016 2:44:05 PM


Thank you Ekim for your kind update. This is an important engagement and we will give it
priority on our side.

Looking forward to seeing you soon,

Bijan

Hon. Bijan R. Kian
Vice Chairman of the Board of Directors
Flynn Intel Group, Inc.

703-313-7040 (office)
858-449-8997 (mobile)
kian@flynnintelgroup.com




Notice of Confidentiality
The information contained in this communication is intended solely for the use of the individual or entity to whom it is
addressed and others authorized to receive it. It may contain confidential or legally privileged information. If you are not the
intended recipient you are hereby notified that any disclosure, copying, distribution or taking any action in reliance on
the contents of this information is strictly prohibited and may be unlawful. If you have received this communication in error,
please notify us immediately by responding to this email and then delete it from your system.



On Mon, Aug 8, 2016 at 12:36 PM, Ekim Alptekin <ekimalptekin@gmail.com> wrote:
 Dear Bijan, General Flynn,

  I had a long meeting with the Minister of Economy upon the referral of MFA Cavusoglu. I
  explained what we can offer. He agreed to discuss in general lines at the council of ministers
  today and subsequently with PM Yildirim in more detail.

  I will get back to you shortly.

  Best regards,

  Ekim

  Sent from Virtru for iPhone


  On 4 Ağu 2016 18:22, Bijan Kian <kian@flynnintelgroup.com> wrote:

           Thank you Ekim.
                                                                                                                     GOVERNMENT
                                                                                                                       EXHIBIT
                                                                                                                            14A
                                                                                                                       1:18-CR-457
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 5 of 72


 I echo General Flynn's sentiment on the significance of unlocking the facts. It is
 sometimes natural for complex situations to turn into a Rorschach test of a giant
 ink blot. Precision investigative work takes off the masks layer by layer until
 the real picture can emerge from the masked ink blot. Time plays a key factor in
 such precision work. The longer the time distance between an event and active
 start of a Special Investigation, the lesser the effect of revealing the "truth". The
 main event becomes "old news" and the findings less relevant.

 Let me give you a real life experience: 1978: A soft spoken cleric sitting under
 an apple tree in Neauphle-le-Chateau in France looked so harmless. Spoke of
 equality and spirituality, declared that if he were to gain power, he will go to a
 religious shrine and will not get into politics and governance.

 Sounds familiar?

 Well, the world neglected to take the layers off the ink blot in 1978. One year
 later, from the place under the apple tree, The soft spoken spiritual man led the
 Islamic Revolution in Iran and turned the clock back 1400 years. An ancient
 country and culture was turned into a Pariah State that Iran is today.

 37 years later, "truth" is being revealed page by page, story by story of "what"
 and "who" helped out the monster dressed as the soft spoken spiritual man. No
 matter how piercing the facts, too much time has passed. The world has
 changed. In this information age, we don't need to wait 37 years. 37 minutes can
 change the world.

 The world needs a strong leader with credibility in the Islamic faith to shape a
 new understanding of the religion and its place in the hearts of the Muslims.
 The weapon of choice in the Age of Information is the "word" and not the
 "sword".

 General Flynn and I will return with more thoughts shortly. Looking forward to
 working together on this important engagement. We are arranging key pieces
 needed for operationalizing our plan.


 All the best,

 Bijan


 Hon. Bijan R. Kian
 Vice Chairman of the Board of Directors
 Flynn Intel Group, Inc.

 703-313-7040 (office)
 858-449-8997 (mobile)
 kian@flynnintelgroup.com
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 6 of 72




 Notice of Confidentiality
 The information contained in this communication is intended solely for the use of the individual or entity
 to whom it is addressed and others authorized to receive it. It may contain confidential or
 legally privileged information. If you are not the intended recipient you are hereby notified that
 any disclosure, copying, distribution or taking any action in reliance on the contents of this information is
 strictly prohibited and may be unlawful. If you have received this communication in error, please notify us
 immediately by responding to this email and then delete it from your system.



 On Thu, Aug 4, 2016 at 5:11 AM, Ekim Alptekin <ekimalptekin@gmail.com>
 wrote:
  Dear Bijan, General Flynn,

   First off, I look forward to meeting in person and thrilled at the prospect of
   working together.

   Thank you for the eloquent outline. I met with the MFA and explained our
   proposed approach. He is receptive and indicated he would like to meet with
   us during his upcoming visit to DC.

   As soon as the visit dates are scheduled and confirmed, I will inform you and
   we can strategize how best to approach the meeting.

   PS1: Sec. Kerry appears to be visiting TR on August 21. Do we know anyone
   in his team?

   PS2: This article shows the depth of the crisis we are
   facing: http://nyti.ms/2avkkES

   Warm regards,

   Ekim Alptekin

   Sent from Virtru for iPhone


   On 30 Tem 2016 20:32, Bijan Kian <kian@flynnintelgroup.com> wrote:

            Ekim:

            It was my pleasure continuing our conversation today. General
            Flynn and I have discussed broad contours of the "truth"
            campaign.

            In brief, we need:

            PHASE ZERO: DEFINE THE ARENA and THE CHALLENGE
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 7 of 72



                To secure your active participation in the project.
                Define the opposing force.
                Develop an accurate, objective and reliable account of
                "Where we are now". (undesired state)
                A clear path to "where we would like to be" (desired state)
                Define dependencies, uncertainties, expected and
                unexpected consequences.
                Define options from "narrow" and "extremely tactical" to
                "broad" and "strategic" with a clear cost/benefit matrix.
                (Net Assessment)
                Apply the "Expected Value Analysis" model to options.
                Define "possibilities" as distinct from "probabilities" of
                success and failure.
                Measure second and third order effects on both
                "possibilities" and "probabilities".

        Executing these key 9 steps are essential in defining the arena
        and measuring the challenge. In the field of opposing forces, the
        adversary has already set the "intensity and complexity standard".
        A side by side comparison of the logistics/tools in the arena
        shows clearly that the adversary has made seriously more
        superior choices in battle preparations.

        We need to discuss a PHASE ZERO execution now at a managed
        cost and time frame. PHASE ZERO can move to a more
        expanded design and implementation of selected path forward
        based on phase Zero within the next 90 days (August, September,
        October 2016). Please give us your thoughts.

        At this time, this conversation shall remain limited to you,
        General Flynn and myself. Needless to say, these are extremely
        critical times and our key motivation is to make sure that we do
        what we can to secure a better future for our grandchildren.   

        I look forward to resuming our conversation tomorrow.

        All the best to you and your family,


        Bijan


        Hon. Bijan R. Kian
        Vice Chairman of the Board of Directors
        Flynn Intel Group, Inc.

        703-313-7040 (office)
        858-449-8997 (mobile)
        kian@flynnintelgroup.com
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 8 of 72




        Notice of Confidentiality
        The information contained in this communication is intended solely for the use of the
        individual or entity to whom it is addressed and others authorized to receive it. It may
        contain confidential or legally privileged information. If you are not the
        intended recipient you are hereby notified that any disclosure, copying, distribution or
        taking any action in reliance on the contents of this information is strictly prohibited
        and may be unlawful. If you have received this communication in error, please notify
        us immediately by responding to this email and then delete it from your system.
                       Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 9 of 72

         Subject: Re: Truth
         From: Ekim Alptekin <ekimalptekin@gmail.com>
         Date: 8/10/2016, 2:55 PM
         To: Bijan Kian <kian@ﬂynnintelgroup.com>
         CC: Michael Flynn <ﬂynn@ﬂynnintelgroup.com>

         Gentlemen - I just ﬁnished in Ankara a er several mee ngs today with Min of Economy Zeybekci and
         MFA Cavusoglu.

         I have a green light to discuss conﬁden ality, budget and the scope of the contract.

         I am ﬂying to LA tomorrow at the request of MFA with ETA 13:35. Can we talk some me early
         evening EDT tomorrow?

         Best regards,

         Ekim Alptekin

         Sent from Virtru for iPhone


         On 8 Ağu 2016 21:44, Bijan Kian <kian@ﬂynnintelgroup.com> wrote:

              Thank you Ekim for your kind update. This is an important engagement and we will give it
              priority on our side.

              Looking forward to seeing you soon,

              Bijan

              Hon. Bijan R. Kian
              Vice Chairman of the Board of Directors
              Flynn Intel Group, Inc.

              703-313-7040 (oﬃce)
              858-449-8997 (mobile)
              kian@ﬂynnintelgroup.com

                                                                                                                            GOVERNMENT
                                                                                                                              EXHIBIT
                                                                                                                                  16
                                                                                                                             1:18-CR-457
              No ce of Conﬁden ality
              The informa on contained in this communica on is intended solely for the use of the individual or en ty to whom it is
              addressed and others authorized to receive it. It may contain conﬁden al or legally privileged informa on. If you are not
              the intended recipient you are hereby no ﬁed that any disclosure, copying, distribu on or taking any ac on in reliance
              on the contents of this informa on is strictly prohibited and may be unlawful. If you have received this communica on
              in error, please no fy us immediately by responding to this email and then delete it from your system.



1 of 6                                                                                                                              7/9/2019, 2:02 PM
              Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 10 of 72



         On Mon, Aug 8, 2016 at 12:36 PM, Ekim Alptekin <ekimalptekin@gmail.com> wrote:
          Dear Bijan, General Flynn,

          I had a long mee ng with the Minister of Economy upon the referral of MFA Cavusoglu. I
          explained what we can oﬀer. He agreed to discuss in general lines at the council of
          ministers today and subsequently with PM Yildirim in more detail.

          I will get back to you shortly.

          Best regards,

          Ekim

          Sent from Virtru for iPhone


          On 4 Ağu 2016 18:22, Bijan Kian <kian@ﬂynnintelgroup.com> wrote:

                 Thank you Ekim.

                 I echo General Flynn's sen ment on the signiﬁcance of unlocking the facts. It
                 is some mes natural for complex situa ons to turn into a Rorschach test of a
                 giant ink blot. Precision inves ga ve work takes oﬀ the masks layer by layer
                 un l the real picture can emerge from the masked ink blot. Time plays a key
                 factor in such precision work. The longer the me distance between an
                 event and ac ve start of a Special Inves ga on, the lesser the eﬀect of
                 revealing the "truth". The main event becomes "old news" and the ﬁndings
                 less relevant.

                 Let me give you a real life experience: 1978: A so spoken cleric si ng
                 under an apple tree in Neauphle-le-Chateau in France looked so harmless.
                 Spoke of equality and spirituality, declared that if he were to gain power, he
                 will go to a religious shrine and will not get into poli cs and governance.

                 Sounds familiar?

                 Well, the world neglected to take the layers oﬀ the ink blot in 1978. One
                 year later, from the place under the apple tree, The so spoken spiritual
                 man led the Islamic Revolu on in Iran and turned the clock back 1400 years.
                 An ancient country and culture was turned into a Pariah State that Iran is
                 today.

                 37 years later, "truth" is being revealed page by page, story by story of


2 of 6                                                                                            7/9/2019, 2:02 PM
         Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 11 of 72
          "what" and "who" helped out the monster dressed as the so spoken
          spiritual man. No ma er how piercing the facts, too much me has passed.
          The world has changed. In this informa on age, we don't need to wait 37
          years. 37 minutes can change the world.

          The world needs a strong leader with credibility in the Islamic faith to shape
          a new understanding of the religion and its place in the hearts of the
          Muslims. The weapon of choice in the Age of Informa on is the "word" and
          not the "sword".

          General Flynn and I will return with more thoughts shortly. Looking forward
          to working together on this important engagement. We are arranging key
          pieces needed for opera onalizing our plan.


          All the best,

          Bijan


          Hon. Bijan R. Kian
          Vice Chairman of the Board of Directors
          Flynn Intel Group, Inc.

          703-313-7040 (oﬃce)
          858-449-8997 (mobile)
          kian@ﬂynnintelgroup.com




          No ce of Conﬁden ality
          The informa on contained in this communica on is intended solely for the use of the individual or
          en ty to whom it is addressed and others authorized to receive it. It may contain conﬁden al or
          legally privileged informa on. If you are not the intended recipient you are hereby no ﬁed that
          any disclosure, copying, distribu on or taking any ac on in reliance on the contents of this
          informa on is strictly prohibited and may be unlawful. If you have received this communica on in
          error, please no fy us immediately by responding to this email and then delete it from your system.



          On Thu, Aug 4, 2016 at 5:11 AM, Ekim Alptekin <ekimalptekin@gmail.com>
          wrote:
           Dear Bijan, General Flynn,

            First oﬀ, I look forward to mee ng in person and thrilled at the prospect of
            working together.



3 of 6                                                                                                          7/9/2019, 2:02 PM
         Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 12 of 72
            Thank you for the eloquent outline. I met with the MFA and explained our
            proposed approach. He is recep ve and indicated he would like to meet
            with us during his upcoming visit to DC.

            As soon as the visit dates are scheduled and conﬁrmed, I will inform you
            and we can strategize how best to approach the mee ng.

            PS1: Sec. Kerry appears to be visi ng TR on August 21. Do we know
            anyone in his team?

            PS2: This ar cle shows the depth of the crisis we are facing: h p://ny .ms
            /2avkkES

            Warm regards,

            Ekim Alptekin

            Sent from Virtru for iPhone


            On 30 Tem 2016 20:32, Bijan Kian <kian@ﬂynnintelgroup.com> wrote:

                 Ekim:

                 It was my pleasure con nuing our conversa on today. General
                 Flynn and I have discussed broad contours of the "truth"
                 campaign.

                 In brief, we need:

                 PHASE ZERO: DEFINE THE ARENA and THE CHALLENGE


                         To secure your ac ve par cipa on in the project.
                         Deﬁne the opposing force.
                         Develop an accurate, objec ve and reliable account of
                         "Where we are now". (undesired state)
                         A clear path to "where we would like to be" (desired
                         state)
                         Deﬁne dependencies, uncertain es, expected and
                         unexpected consequences.
                         Deﬁne op ons from "narrow" and "extremely tac cal" to
                         "broad" and "strategic" with a clear cost/beneﬁt matrix.
                         (Net Assessment)
                         Apply the "Expected Value Analysis" model to op ons.


4 of 6                                                                                   7/9/2019, 2:02 PM
         Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 13 of 72
                         Deﬁne "possibili es" as dis nct from "probabili es" of
                         success and failure.
                         Measure second and third order eﬀects on both
                         "possibili es" and "probabili es".

                 Execu ng these key 9 steps are essen al in deﬁning the arena
                 and measuring the challenge. In the ﬁeld of opposing forces,
                 the adversary has already set the "intensity and complexity
                 standard". A side by side comparison of the logis cs/tools in
                 the arena shows clearly that the adversary has made seriously
                 more superior choices in ba le prepara ons.

                 We need to discuss a PHASE ZERO execu on now at a
                 managed cost and me frame. PHASE ZERO can move to a
                 more expanded design and implementa on of selected path
                 forward based on phase Zero within the next 90 days (August,
                 September, October 2016). Please give us your thoughts.

                 At this me, this conversa on shall remain limited to you,
                 General Flynn and myself. Needless to say, these are extremely
                 cri cal mes and our key mo va on is to make sure that we
                 do what we can to secure a be er future for our
                 grandchildren.

                 I look forward to resuming our conversa on tomorrow.

                 All the best to you and your family,


                 Bijan


                 Hon. Bijan R. Kian
                 Vice Chairman of the Board of Directors
                 Flynn Intel Group, Inc.

                 703-313-7040 (oﬃce)
                 858-449-8997 (mobile)
                 kian@ﬂynnintelgroup.com




                 No ce of Conﬁden ality
                 The informa on contained in this communica on is intended solely for the use of
                 the individual or en ty to whom it is addressed and others authorized to receive it.
                 It may contain conﬁden al or legally privileged informa on. If you are not the


5 of 6                                                                                                  7/9/2019, 2:02 PM
         Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 14 of 72
                 intended recipient you are hereby no ﬁed that any disclosure, copying, distribu on
                 or taking any ac on in reliance on the contents of this informa on is strictly
                 prohibited and may be unlawful. If you have received this communica on in error,
                 please no fy us immediately by responding to this email and then delete it from
                 your system.




6 of 6                                                                                                7/9/2019, 2:02 PM
      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 15 of 72

                    Background and Talking Points
                       FOR FLYNN INTEL PRINCIPALS ONLY
January 1978
In 1978, a soft spoken, gray beard elderly Shia cleric sat under an apple tree in Neauphle-Le-
Chateau near Paris. He claimed that he is a man of God, set out to topple a dictator. He said he
has no intention of taking over the government. He spoke of love and compassion. He said his
goal is to go to the mosque and pray. He said he will lead the people to topple a dictator.

  A perfect picture of peace and harmony aimed at liberating the oppressed.
        The elderly cleric’s name was Ayatollah Ruhollah Khomeini.
Washington believed the Ayatollah. On January 23, 1979, New York Times reported that
Ramsey Clark, former U.S.A. Attorney General visited this old cleric on January 22, in France.
Mr. Clark returned to Washington with a message repeating the Ayatollah’s words. “This is a
courageous man opposed to a dictator. He has the backing of the Iranians”. Washington’s
policies were shaped based on such feedback. On January 7th, 1979, President Carter had
dispatched U.S. Air Force General Robert E. Huyser to Tehran. General Huyser’s mission was to
deliver a message to the Iranian Armed Forces leaders to stand down and accept “The will of the
people”. Ayatollah Khomeini became the leader of the Islamic Revolution in Iran and the
founder of the Islamic Republic which is today the top state sponsor of terrorism in the world.
Mr. Clark and others supporting his position on the Ayatollah neglected to see the Ayatollah for
who he really was. A terrible mistake that has raised the cost of international security for good
and has given rise to an intensified growth in radical Islam. The Islamic Republic’s role in Iraq
and Syria is what provided the main impetus behind the rise of ISIS. Iranian Quds Force
partnered with Shia government in Iraq to massacre the Sunni population of Iraq. Disguised as a
“Republic”, Iran is one of the most active promoters of Radical Islam and the top State sponsor
of terror in the world. One of Iran’s key allies in the region is The Hezbollah. Syria provides the
transport and logistical route to Hezbollah for Iran. Leaders in Iran have declared that “Bashar
Assad” of Syria is their “Red Line”. Had Washington studied Ayatollah Khomeini closer before
becoming an “echo chamber” of repeating his claims (as if they were facts), U.S. policies would
have taken a different shape and direction and the world will be in an entirely different shape.

September 18, 2016
A soft spoken, gray haired, elderly Muslim cleric lives in a secluded compound in Poconos,
Pennsylvania. He claims to be a man of peace. He encourages devout Muslims to build schools
and not mosques. He publicly promotes the ideas of tolerances and denounces violence.
According to close observers, his followers jump if he orders them to jump. What his staff and
followers do not deny is that his “movement” runs 130 or more publicly funded charter schools
in 26 states all over the United States with at least 36 of such charter schools in Texas. The
schools don’t teach Islamic studies. Their focus is on math and science.

  A perfect picture of Peace and harmony aimed at liberating the oppressed.
                 The Elderly Cleric’s name is Fetullah Gulen.

                                                                                      GOVERNMENT
                                                                                        EXHIBIT
                                                                                           26B
                                                                                       1:18-CR-457
     Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 16 of 72



                                 QUESTIONS

       Is Washington about to buy two copies of the same Newspaper?

Is Washington acting as an “echo chamber” repeating the claims of Mr. Gulen
              about the peaceful intentions of the movement?

  Does a radicalized person need directions to commit an act of terror? Can
             they be simply “inspired” to take a terrorist action?

  1. Is Mr. Gulen another Ayatollah Khomeini with a long term plan for Muslim
     domination?

  2. What are the true intentions and long term goals of Mr. Gulen and his
     movement? Does he follow Hasan Al Banna’s edict or a version of it?
     “Islam is the basis of all legislation”. Hasan Al Banna. Founder of Muslim
     Brotherhood in 1928. Is this an obfuscated operation to lead to Sharia Law at
     the “right” time?


  3. Do American Tax payers need to finance 130 charter schools where teachers
     are imported from Turkey?

  4. Are American teachers so inadequately trained that these charter schools
     have to import math and science teachers from Turkey?


  5. Does a teacher have to teach Islam in order to capture the hearts and minds
     of the American youth in these charter schools? Can a teacher just develop a
     mentor/mentee relationship with students?

  6. Why do the schools ask for visas for “English” teachers from Turkey to
     teach American students? ( An interview with one of the teachers from
     Turkey reveals a thick, almost unintelligible English accent).


  7. How does the Gulen movement obtain public funding for 130 charter
     schools in the U.S.? Is there any undue influence involved?
  Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 17 of 72
8. Do some or all of the teachers from Turkey pay a significant portion of their
   salaries back to the “Gulen Movement”? (40% in one case). What are the
   legal implications of such paybacks? On what basis does the Gulen
   Movement collect such paybacks from the teachers?


9. Does the Gulen Movement perform a different function other than educating
   American kids? What are the possibilities? What does Mr. Gulen mean
   when he refers to “Sleeping Soldiers”? (VIDEO)

10. Is there a possibility of immigration fraud committed by the charter
   schools?


11. Why is it that Mr. Gulen never visits any of the charter schools? Does he
   not wish to be associated with them? Why?

12.What is the relationship of Mr. Gulen’s supporters with elected officials in
   the United States? Non Profit entities?


13.Are there (or have there been) any illegal political contributions made to
   campaigns by Mr. Gulen or his supporters?

14.Are the movement supporters encouraged to donate to political campaigns?
   Any violations of the United States campaign contribution laws?


15.What are the characteristics of four stages of “Jihad”? Any signs of the early
   stages of Jihad in the “movement”? Is the movement in the first stage of
   Jihad? (Long preparation for the subsequent stages)

16. Is Mr. Fetullah Gulen the next Ayatollah Khomeini?


17.What are the direct and indirect contributions of the movement to instability
   around the world?

18.Does the movement capitalize on capturing the hearts and minds of the
   youth around the world in preparation for control?

19. What is the relationship of the movement with the 2016 U.S. elections?
     Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 18 of 72


   20.Does the movement have (now or ever) an indirect or direct relations with
      any of the presidential candidates?


   • Who is the most qualified leader in the Muslim World to combat and defeat
     Radical Islam?

   • What are such qualifications?

   • Who has the power, credibility and the political will of their people behind
     them to win the fight against death and destruction of DAESH.

NOTE: U.S. Chairman of the Joint Chiefs and General Akar, Chief of Staff of the
Turkish Armed Forces have met and agreed to join forces in combatting ISIS.
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 19 of 72

         Subject: Congressional Outreach
         From: "Michael Boston" <boston@ﬂynnintelgroup.com>
         Date: 10/12/2016, 1:25 AM
         To: "'Graham Miller'" <graham@sphereconsul ng.com>, "'Bijan Kian'" <kian@ﬂynnintelgroup.com>
         CC: "'BRIAN MCCAULEY'" < 1mccauley@gmail.com>, <emalee@whitecanvasgroup.com>

         Graham:

         In reference to your question about congressional outreach and coordination, I am including Bijan
         in this thread, since he has already met with the National Security Advisor in Chairman McCaul’s
         office. He suggests we prepare a detailed brief and get scheduled with them in the next couple of
         weeks.

         CONGRESSIONAL OUTREACH - I think we have determined Chairman McCaul is our irst and primary contact. We
         have informally reached out to our contacts close with the of ice to make sure we have the best contact there.
         However, since other members of the team are approaching (or have already) the of ice, we want to make sure that
         outreach is coordinated. Do you know the nature of that contact to date?

         Brian and Emalee: Information you respectively want to submit will be included in the brief.


         Best,
         Mike




                                                                                                          GOVERNMENT
                                                                                                            EXHIBIT
                                                                                                               30A
                                                                                                            1:18-CR-457


1 of 1                                                                                                             7/9/2019, 2:32 PM
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 20 of 72




                                                               GOVERNMENT
                                                                 EXHIBIT
                                                                     30B
                                                                1:18-CR-457
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 21 of 72
                                Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 22 of 72




Team, Overall a Very good call. I may be meeting with him early next week during an American Turkish conference in WDC. We discussed the long
term effort, as well as the tax issue that Mike B and I discussed this morning. I walked him through the social media analysis which he found very
interesting and worth talking to the [Turkish Minister #1] about as well as all other talking points (thank you for pulling those together). Regarding
RA. .. he felt a phone call between Us would work best. We can discuss who is best to do that call, between Brian and Mike but this is something we
should do. I mentioned that if a parallel effort I'm okay. We don't want to trip over each other however. I also walked him through the monopoly and
its status as well as the videos. He was happy to hear where those efforts are at.

Next strategic step: We need to put together an initial formal assessment/ report w attachments and initial videos (if they're ready) nlt next weekend.
Let me know if this is doable. Seems to me we have all the info to put together a solid assessment with facts, assumptions, our analysis, data backing
up what we've learned and initial conclusions and recommendations. Among the recommendations is to take this effort to a long term relationship.
We discussed the business side of what we're doing and I told him we have many irons in the fire and at some point very soon I need a commitment
beyond the initial 90 days. He agreed.

Bottom line, a good call and we are on the right track.

Mike




                                                                                                                                        GOVERNMENT
                                                                                                                                          EXHIBIT
                                                                                                                                              40
                                                                                                                                         1:18-CR-457
                    Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 23 of 72
    From:              Bijan Kian <kian@flynnintelgroup .com>
    Sent:              Wednesday, · ovember 2, 2016 10:36 PM
    To:                Ekim Alptekin <ekimalptekin@gmail.com>· Bob Kelley <kelley@flynnintelgroup .com>
    Subject:           Getting Turkey Wrong
    Attach:            GETTING TURKEY WRO G.docx


    Ekim :

    A promise made is a promise kept. Please see attached 1000 word article. I appreciate it if you take a look and
    give me your thoughts at your earliest convenience. I am not certain how much of the text will survive review
    and edits but as you can see, the humble author is not shy.

    I am copying Bob as we move forward with executing the plan .

    All the best,

    Bijan




    Hon. Bijan R. Kian
    Vice Cha;,man of the Board of Directors
    Flynn In/el Group, Inc.

    703-313-7040 (office)
    858-449-8997 (mobile)
    kian@flynnintelgroup.com


               HYNN !NT~L GRGUJ' INC .




      otice of Confidentiality
    The information contained in this communication is intended solely for the use of the individual or entity
    to whom it is addressed and others authorized to receive it. It may contain confidential or legally privileged
    information. If you are not the intended recipient you are hereby notified that any disclosure,
    copying, distribution or taking any action in reliance on the contents of this information is strictly prohibited
    and may be unlawful. If you have received this communication in error, please notify us immediately
    by responding to this email and then delete it from your system .

    GETTING TURKEY WRONG.docx .tdf (138 .5 kb)




                                                                                                      GOVERNMENT
                                                                                                        EXHIBIT
                                                                                                            45A
                                                                                                        1:18-CR-457

CONFIDENTIAL                                                                                             FIG- EDVA- 00005472
                                                                                            US_v_Kian_00001325
               Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 24 of 72




               GETTING TURKEY WRONG

               United States needs to understand Turkey's unique
               position not just as an important NATO ally but also as a
               key player in maintaining balance of power in a region
               enflamed in conflict. We will ignore this fact at our own
               peril. The U.S. needs to show Turkey that we understand
               the importance of keeping our alliance in the interest of
               regional and global security. Sadly, This administration
               is doing the opposite. President Obama's administration
               continues to give refuge to Fetulah Gulen, a shady cleric
               who President Clinton calls "his friend" in a well
               circulated video. Gulen has allegedly called the United
               States "the number one enemy". He has                    publicly
               boasted about his "soldiers" waiting for his order to do
               whatever he directs them to do. For those of us who
               have closely studied Seyed Qutb and Hasan Al Bana,
               the founder of Muslim Brotherhood, these words sound
               very familiar. Much similar to Gulen, Seyed Qutb was the
               author of 24 books on education and the arts. Much like
               Gulen, Qutb's inner circle consisted of influential
               politicians, intellectuals, poets and literary figures.
               Contrary to this well masked fa~ade, Qutb's writings

                                                GOVERNMENT
                                                  EXHIBIT
                                                    45B
CONFIDENTIAL                                     1:18-CR-457                  FIG- EDVA- 00005473
                                                                     US_v_Kian_00001326
               Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 25 of 72



               provided the inspiration for violent terrorist groups like
               Al-Qaeda.

               To professionals in the Intelligence Community, the
               stamp of terror is all over Mullah Gulen's statements.
               Hasan Al Bana defined the first phase of pre-emptive
               Jihad as a long and quiet process that can take as long
               as a quarter of a century to prepare the forces for a
               decisive strike. Al Bana famously declared that the only
               acceptable form of legislation is Sharia Law. Gulen's
               vast, global network has all the right markings to fit the
               description of a dangerous sleeper terror network. From
               Turkey's    point of view,       Washington       is   harboring
               Turkey's    Usama     Bin   Laden.     Washington's      silence
               speaks volumes when we hear the incredulous claim
               that the democratically elected president of Turkey
               staged a military coup, bombed his own parliament and
               killed the confidence in Turkey's strong economy just
               so that he could purge his political opponents. This
               ridiculous claim places the intelligence of its promoters
               in serious question. It is also a dark reminder of the
               vicious rumors spread by our enemies that 9/11 was an
               inside job by the American Intelligence apparatus as an
               excuse to invade Muslim lands to grab their oil! To add




CONFIDENTIAL                                                                  FIG- EDVA- 00005474
                                                                      US_v_Kian_00001327
               Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 26 of 72



               insults to injury, American tax payers are financing
               Fettulah Gulen's 160 charter schools in the United
               States. His charter schools have been granted more H1 B
               visas than Google. It is inconceivable to imagine that
               our visa officers have approved thousands of visas for
               English teachers whose English is incomprehensible. A
               CBS 60 Minutes program documented a conversation
               with one such imported English teacher from Turkey
               whose English was impossible to understand. Several
               law suits including some in Ohio and Texas point to
               irregularities in the operation of said schools. However,
               as money is no object for Gulen's network, hired legal
               guns and influential charitable organizations keep the
               lucrative source of income for Gulen and his network.
               Influential   charities   such     as   Cosmos      Foundation
               continue their support for Gulen's charter schools.
               Incidentally, Cosmos Foundation is a major donor to
               Clinton Foundation. No wonder President Clinton calls
               Mullah Gulen "his friend". It is now no secret that Ms.
               Huma Abedin, Secretary Clinton's close aide and
               confidant worked for 12 years as the associate editor for
               a journal published by the London based Institute of
               Minority Muslim Affairs. The institute has promoted the




CONFIDENTIAL                                                                  FIG- EDVA- 00005475
                                                                     US_v_Kian_00001328
               Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 27 of 72



               thoughts of radical Muslim thinkers such as Seyed Qutb
               and Qaradawi.

               The American public is lulled into believing that this
               elder cleric is a Sufi scholar who promotes the
               teachings of Rumi, the Persian poet, works to expand
               interfaith dialogue and does a great job by providing
               American youth great education in math and science as
               well as English. Voices of concern about this shady
               Mullah are quickly muffled by his vast network of public
               relations and legal professionals. He has established a
               false fac;ade that he is a freedom fighter set to topple
               Turkey's autocratic leader. This image is a stark
               reminder of another era and a great American mistake
               that has raised the cost of international security forever.
               We all remember another quiet bearded elder cleric who
               sat under an apple tree in Neauphle-Le-Chateau in the
               suburbs of Paris in 1978. He claimed to be a man of God
               who wanted to topple a dictator and return the power to
               the people. Washington believed him. Sadly, shortly
               after his rise to power through the Iranian revolution, we
               watched in horror as our diplomats were taken hostage
               for 444 days as we betrayed one of our strongest allies
               in the Middle East. The world has never been the same




CONFIDENTIAL                                                                  FIG- EDVA- 00005476
                                                                     US_v_Kian_00001329
               Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 28 of 72



               since that irreversible mistake. Ayatollah Khomeini, the
               quiet man of God under the apple tree created the
               world's top sponsor of terror. His revolutionary guards
               created Hezbollah, the world's famous Lebanon based
               terror   organization.      Ayatollah's      terrorists     killed
               American servicemen, slaughtered Iraqi Sunnis by the
               thousands and his brutal Quds Force killed innocent
               Sunni civilians in Syria. Ultimately, ISIS became the
               radical Sunni's response to the mayhem caused by our
               friendly Mullah under the apple tree. History does not
               repeat itself without people repeating the mistakes of
               the past. It is time we take a fresh look at the importance
               of Turkey and place our priorities in proper perspective.
               It is unconscionable to militate against Turkey, our
               NATO ally as Washington is hoodwinked by this masked
               source of terror and instability nestled comfortably in
               our own backyard in Pennsylvania. We need to adjust
               our foreign policy to place Turkey as a priority. We need
               to see the world from Turkey's perspective. What would
               we do if right after 9/11 we heard the news that Usama
               Bin Laden lives in a nice villa at a Turkish resort while
               running 160 charter schools funded by the Turkish tax
               payers? Time to end our romanticized foreign policy




CONFIDENTIAL                                                                  FIG- EDVA- 00005477
                                                                     US_v_Kian_00001330
               Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 29 of 72



               directives written by fiction writers and echo chamber
               specialists by their own blatant confessions.




               1002 Words.




CONFIDENTIAL                                                                  FIG- EDVA- 00005478
                                                                     US_v_Kian_00001331
                            Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 30 of 72


 From :                              Bijan Kian <kian@flynninlelg roup.corn >
 Sent:                               Thursday, November 03, 2016 3:55 PM
 To:                                 LTG R Mike Flynn
 Subject:                            Re: Tim Kaine congratulates Gulenists in a letter • Rag1p Soylu • Daily Sabah



 Thank you Mike. I asked Ilank Cox to review and edit my I 000 word draft to make sure it is tight before I send it out to you. The
 plan is to go out with the piece on Monday. When we get a chance to talk, I will explain. Please expect the piece in an hour or two.


 Had a good meeting with Sphere this morning.

 Sec you soon!

 Bijan




 Hon. Bija.n R. Kian
 Vice Chairman ofthe Board ofDirectors
 Flynn /11/lti Group, Inc.

 703 -3 1] -7040 (office)
 858-449-8997 (mobile)
 kia11@flxnnin!el!!J:Qup.,_c_om




 Notice o l'Conlidcnliality
 The infonnation contained in this communication is intended solely for tbe use of the individual or entity to whom ii is addressed and others authorized to receive it. II
 may contain confidential or legally privileged information. If you are not the intended recipient you are hereby notified that any disclosure, copying, distribution or
 taking any action in reliance on the contents of this infonnation is strictly prohibited and may be w1lawfol. Tf you have received this communication in error,
 please notify u~ i11u11eJiately by respomlinp lo this emai l a11J then J elete it from your system.



 On Thu, ov 3, 2016 at 2:21 PM, LTG R Mike Flynn <flynn@flyJrnintelg.roup.com> wrnte:
 FYl.




 NEW YORK TIMES BESTSELLER

 "Tire Field of Fight, flow We Can Win tl,e Global War Against R,ulica/ Islam anti Its Allies"

 -Lt. General Michael T Flynn and Michael Ledeen

 -St. Martin' s Press

 ORDER TODAY!!
                                                                                                                                          GOVERNMENT
 lndividual Orders
                                                                                                                                            EXHIBIT
 http_://pit_lyff.i~l9.9_fFjghtA111a~o11                                                                                                           47
                                                                                                                                            1:18-CR-457

CONFIDENTIAL                                                                                                                                       FIG_EDVA_00009834
                                                                                                                                US_v_Kian_00001338
Our ally Turkey is in crisis and needs our support | TheHill               Page 1 of 4
          Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 31 of 72




                                   Our ally Turkey is in crisis and n
                                   our support
                                   BY LT. GEN. MICHAEL T. FLYNN (R), CONTRIBUTOR - 11/08/16 05:46 PM EST




                                   2,348          SHARES                                                              SHARE            TWE


    Just In...

    Sarah Sanders denies
    Trump walk-out was
    premeditated
    ADMINISTRATION — 4M 18S AGO



    Samantha Bee slams 2020
    Democrats who go on Fox
    News
    CAMPAIGN — 4M 52S AGO



    Poll: Women move up the
    leader board in Democratic
    primary
    CAMPAIGN — 6M 36S AGO

                                     © Getty Images

    Indictment of
    Massachusetts judge              It is fair to say that most Americans don’t know exactly what to make of our ally
    invades state court
                                     Turkey these days, as it endures a prolonged political crisis that challenges its
    independence
                                     long-term stability. The U.S. media is doing a bang-up job of reporting the
    OPINION — 6M 37S AGO
                                     Erdoğan government’s crackdown on dissidents, but it’s not putting it into
                                     perspective.
    Trump Jr. slams
    Republican committee             We must begin with understanding that Turkey is vital to U.S. interests. Turkey
    chairman: 'Too weak to
                                     is really our strongest ally against the Islamic State in Iraq and Syria (ISIS), as
    stand up to the Democrats'
                                     well as a source of stability in the region. It provides badly needed cooperation
    ADMINISTRATION — 14M 55S AGO
                                     with U.S. military operations. But the Obama administration is keeping
                                     Erdoğan’s government at arm’s length — an unwise policy that threatens our
    Swalwell becomes second          long-standing alliance.
    2020 candidate to accept
    cryptocurrency donations
                                     The primary bone of contention between the U.S. and Turkey is Fethullah
    after Yang
                                     Gülen, a shady Islamic mullah residing in Pennsylvania whom former President
    TECHNOLOGY — 15M 29S AGO
                                     Clinton once called his “friend” in a well circulated video.

    George Conway contrasts
    Trump denying 'cover-ups'
    with check to Michael
    Cohen
    BLOG BRIEFING ROOM
    — 17M 35S AGO



    Buttigieg: Trump faked
    being disabled to get out of
    Vietnam                                                                                                                   GOVERNMENT
    CAMPAIGN — 21M 5S AGO
                                                                                                                                EXHIBIT
                                                                                                                                 50
                                                                                                                              1:18-CR-457


https://thehill.com/blogs/pundits-blog/foreign-policy/305021-our-ally-turkey-is-in-crisis-a...                                  5/23/2019
Our ally Turkey is in crisis and needs our support | TheHill               Page 2 of 4
          Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 32 of 72

    VIEW ALL




    Related News              by




                                   Gülen portrays himself as a moderate, but he is in fact a radical Islamist. He has
                                   publicly boasted about his “soldiers” waiting for his orders to do whatever he
    Drivers who switch to
                                   directs them to do. If he were in reality a moderate, he would not be in exile, nor
    Progressive save an…
    Sponsored | Progressive
                                   would he excite the animus of Recep Tayyip Erdoğan and his government.




    Trump jokingly suggests
    serving as many as five…




    Coke bringing back 'New
    Coke' campaign in
                                   For those of us who have closely studied the careers of Seyed Qutb and Hasan
                                   al Bana, the founders and followers of the Muslim Brotherhood, Gülen’s words
                                   and activities are very familiar.

                                   The late Seyed Qutb in particular was very much in the Gülen mold. The author
    Schwarzenegger won't           of 24 books on education and the arts, he assembled an inner circle of
    press charges against…         intellectuals and influential politicians. But contrary to this well-masked façade,
                                   Qutb’s writings provided the inspiration for terrorist groups like Al-Qaeda. Qutb
                                   was hanged in 1966 in Egypt for instigating rebellion.

                                   Likewise, Hasan al Bana, an Egyptian who died in 1949, defined the first phase
                                   of pre-emptive jihad as a long and quiet process that can take as long as a
                                   quarter of a century, to prepare the forces for a decisive strike. Al Bana
                                   famously declared that the only acceptable form of law is Sharia.

                                   To professionals in the intelligence community, the stamp of terror is all over
                                   Mullah Gülen’s statements in the tradition of Qutb and al Bana. Gülen’s vast
                                   global network has all the right markings to fit the description of a dangerous
                                   sleeper terror network. From Turkey’s point of view, Washington is harboring
                                   Turkey’s Osama bin Laden.

                                   Washington’s silence on this explosive topic speaks volumes when we hear the
                                   incredulous claim that the democratically elected president of Turkey staged a
                                   military coup, bombed his own parliament and undermined the confidence in
                                   Turkey’s strong economy, just so that he could purge his political opponents.

                                   This baseless claim is a dark reminder of the vicious rumors spread by our
                                   enemies that 9/11 was an inside job by the American intelligence apparatus as
                                   an excuse to invade Muslim lands to grab their oil!




https://thehill.com/blogs/pundits-blog/foreign-policy/305021-our-ally-turkey-is-in-crisis-a...                           5/23/2019
Our ally Turkey is in crisis and needs our support | TheHill               Page 3 of 4
          Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 33 of 72


                              To add insult to injury, American taxpayers are helping finance Gülen’s 160
                              charter schools in the United States. These schools have been granted more
                              H1-B visas than Google. It is inconceivable that our visa officers have approved
                              thousands of visas for English teachers whose English is incomprehensible. A
                              CBS “60 Minutes” program documented a conversation with one such imported
                              English teacher from Turkey. Several lawsuits, including some in Ohio and
                              Texas, point to irregularities in the operation of these schools.




                              However, funding seems to be no problem for Gülen’s network. Hired attorneys
                              work to keep the lucrative government source of income for Gülen and his
                              network going. Influential charities such as Cosmos Foundation continue their
                              support for Gulen’s charter schools.

                              Incidentally, Cosmos Foundation is a major donor to Clinton Foundation. No
                              wonder Bill Clinton calls Mullah Gülen “his friend.” It is now no secret that Huma
                              Abedin, Hillary Clinton’s close aide and confidante, worked for 12 years as the
                              associate editor for a journal published by the London-based Institute of Minority
                              Muslim Affairs. This institute has promoted the thoughts of radical Muslim
                              thinkers such as Qutb, al Bana and others.

                              The American public is being lulled into believing that Gülen is a Sufi scholar
                              who promotes the teachings of Rumi, the Persian poet, works to expand
                              interfaith dialogue and does a great job of providing American youth high-quality
                              education in math and science as well as English.

                              Voices of concern about this shady character are quickly muffled by his vast
                              network of public relations and legal professionals. He has established a false
                              façade that he is a moderate at odds with Turkey’s autocratic leader.

                              This image is a stark reminder of a great American mistake from another era —
                              one that has raised the cost of international security forever. We all remember
                              another quiet, bearded, elder cleric who sat under an apple tree in Neauphle-le-
                              Château in the suburbs of Paris in 1978.

                              He claimed to be a man of God who wanted to topple a dictator and return the
                              power to the people. Washington believed him. Sadly, shortly after his rise to
                              power through the Iranian revolution, we watched in horror as our diplomats
                              were taken hostage for 444 days in what was once one of our strongest allies in
                              the Middle East.

                              The world has never been the same since that irreversible mistake. Ayatollah
                              Khomeini, the quiet man of God under the apple tree, created the world’s top
                              sponsor of terror. His revolutionary guards created Hezbollah, the famous
                              Lebanon-based terror organization.

                              The Ayatollah’s terrorists have killed American servicemen and slaughtered
                              Iraqi Sunnis by the thousands, and his brutal Quds Force killed innocent Sunni




https://thehill.com/blogs/pundits-blog/foreign-policy/305021-our-ally-turkey-is-in-crisis-a...                     5/23/2019
Our ally Turkey is in crisis and needs our support | TheHill               Page 4 of 4
          Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 34 of 72


                                         civilians in Syria. Ultimately, ISIS became the radical Sunni’s response to the
                                         mayhem caused by our friendly mullah under the apple tree.

                                         History repeats itself when people repeat the mistakes of the past. It is time we
                                         take a fresh look at the importance of Turkey and place our priorities in proper
                                         perspective. It is unconscionable to militate against Turkey, our NATO ally, as
                                         Washington is hoodwinked by this masked source of terror and instability
Get the latest from
                                         nestled comfortably in our own backyard in Pennsylvania.
     The Hill
   Sign up for our daily email           We need to adjust our foreign policy to recognize Turkey as a priority. We need
                                         to see the world from Turkey’s perspective. What would we have done if right
          YOUR EMAIL
                                         after 9/11 we heard the news that Osama bin Laden lives in a nice villa at a
            Sign Up
                                         Turkish resort while running 160 charter schools funded by the Turkish
                                         taxpayers?

                                         The forces of radical Islam derive their ideology from radical clerics like Gülen,
                                         who is running a scam. We should not provide him safe haven. In this crisis, it is
                                         imperative that we remember who our real friends are.




                                         Lt. Gen. Michael T. Flynn (ret.) is the former director of Defense Intelligence
                                         Agency and the author of New York Times Bestseller “The Field of Fight.”




                                         The views expressed by contributors are their own and not the views of The Hill.

                                         TAGS HILLARY CLINTON BILL CLINTON



                                                                   SHARE                TWEET




  THE HILL 1625 K STREET, NW SUITE 900 WASHINGTON DC 20006 | 202-628-8500 TEL | 202-628-8503 FAX
  THE CONTENTS OF THIS SITE ARE ©2019 CAPITOL HILL PUBLISHING CORP., A SUBSIDIARY OF NEWS COMMUNICATIONS, INC.




https://thehill.com/blogs/pundits-blog/foreign-policy/305021-our-ally-turkey-is-in-crisis-a...                                5/23/2019
                   Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 35 of 72
                     Received by NSD/FARA Regiffli@ti.9.Il1llU1~~lil.Ji~92:45 PM
U.S. D.epartment or Justiee                   Re·g1stration Stateme·nt
Washingt0n. oc 20530                          Pursuant to the Foreign Agents Registration Act of
                                                                          1938, as amended

                                                                   I-REGISTRANT
I. Naine.ofRegist~ant

   Flynn Intel Group, ln·c.

2. Registra~ion No. (To Be Assigne_d       By tl)e FARA Regisftatio"ii Unit)
   6406
3. Principal Business Address
   44 Canal Center Plaza, Alexandria VA 22314




4_. rfih-e registfantis an iQdividi.Jal, furnish tliaollowing infoi:mation:
   (a) Residence address(es)




   (b)   Other business address(es), if any




   (c) Nationality

   (d) Year of birth

  (e)    Present citizenship

  (f) l_f pres_ent cit_i_z~i:isl)ip i:io~ acquired by bi~h, s.tate when, w.here and how acquired

  (g) Occµpat_ion


5. Ifthe registrant is not an in_di_vidul!-1, fu_mish t~_e following ii:ifor1riatipn:
  (a) Typ_e of organization: Committee D              Association D           Partnership 0       Voluntary group   D
                                    Corporation 18'.1                Other (specify) _ _ _ _ _ _ _ __
  (b) Date and place of organization Delaware Secretary of State, June 12, 2015
  (c) Address of principal office 44 Canal C~nter Plaza, Alexa:nclria VA 2_2314


  (d) Na1I1.e of person hi c_harge Mtchael T.. Flynn and Bijan Rafiekian

  (e) Locations of branch or local offices N/A                                                               GOVERNMENT
                                                                                                               EXHIBIT

  (f) Ifa membership organization, give numbe,r o(mC:mbe:rs N/A                                                      56
                                                                                                              1:18-CR-457

                                                                                                              FORM NSD-l
                                                                                                              Revised 03/14

                      Rec:eived by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                   US_v_Kian_00000368
                  Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 36 of 72
                      Received by NSD/FAR;A R<!~isJ;ratiP:r:i Unit 03/07/2017 6:02:45 PM

                                                                                                                                           (PAGE 2)

   (g) 1_,ist aJI partn~rs, offiC:ers. dfrec:;rors or persons per(o):1jiing th~ fu~ctions of an office_r or director of the registrant

        Name                              Residence Address( es)                          Position                           Nationality
    Micl:iael ,:. ~fynn              Prcl'iii9ed se·parately (o tl:ie       Cl:i~irm¥1 and C_EO                    u._s.
    Bijan Rafie_kian                 Depart.ment of Ju)ti_c~.               Yice-r.;hai_rl!lar:i, ~irectj;>r,      u_._s.
                                                                            Secretary, and Treas_ure·r
    Philip Oakley                                                           President                              U.S.




  (h) Whi~h ofth~ abo"ve ria_me:d pe_r~ons r_ende_rs se_ivice_s djrectly in ~eran~e ofth~ int_er~sts of any of the foreign principals?
    Michael T. Flynn, Bijan Rafiekian



  (i) Describe the nature of the registrant's regular business or activity.
    Flynn lritel Group is:a consulting firm that provided intelligence research and advisory services.



  (j) Give a complete statement of the ownership and control of the registrant.
    Ownership as of November·31, 2016, was as follows: Michael T. Flynn (350,000 shares), Bijan Rafieklan (300,000 shares),
    Philtp Oakley (250,000 shares), Dr. Payman Arabshahi (5;000 shares), Darkshore LLC (1,000 shares). The corporation acts
    pursuant.to its bylaws, under-which the Board of Directors governs the organization. Directors include Michael T. Flynn,
    Bijan Rafiekian, and Philip Oakley.




6. List all employees who render.services to the registrant directly in furtherance of the interests of any of the foreign principaJs in
   oth_er than ·a clerical, secretarial. or in_ a related or sim_ilar capacity.

  Name                                                   Residence Address(es)                                   Nature'ofServices
 Michael T. Flynn                              Provided separately to the Department                 Director,.consulting
 Bijan Rafiekian                               of Justice.                                           Director,.consultlng




                     Received by NS.D/FARA Registration Unit 0310112017 6:02:45 PM
                                                                            US_v_Kian_00000369
                       Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 37 of 72
                             Received by NSD/FA_RA Registration Uni_t 03/07/2017 6:02:45 PM
                                                                                                                                                                                    (PAGE 3)


                                                       lb-FOREIGN PRINCIPAL
 7. List every foreig·n principa\ I for whom the registrant is acting Or has agTeed to act.
    Foreign Principal                                                                       Principal Address( es)
    l_novoBV                                                                                    47 Adi_rea~n~vaat, 3581             sc; Ultrecht, The N_etb~:rl_an~s




                                                                                 111--ACl'l\/l'flES.
 8. In addition to the activities described in any Exhibit B to this statement, wiil you engage or areyou engaging now in activity oil
    your own behalf which benefits any or all of your foreign principals?                                          Yes 181                   N_o   D
    If yes, describe fully.
     Because this is filed retrospective to activity under this engagement, we note that during the course.of the engagement and
     the~eafter, Flynn Intel Group officials·(particularly Micha.el T. Flynn, in his capacity as a public figure separate from Flynn Intel
     Group) frequently wrote, sp_oke, or provided interviews relating to national security. Although not undertaken at the
     direction qfariy foreign prir:icipal, i_(i~lu:ding but no_t limited to lnovo, it is possible that such activities may have had an
     indi_rect be):i_efit to lnovo BV.




                                                                  1\/-FIN~CIAL I_NFORMATION

9. {a) RECEIPTS-MONIES
     During the period.beginning 60 days prior to the date of your obligation.to registerl to the time·oftiling this statement,
     did:ydu ~ece_ive from any foreign principal named in rtem 7 any contribution, income,.or money either as compensation or for
     disbursement or otherwise?       Yes D            No eg                                         ·
     If.yes, set forth b_elow in the required detail and separately for each such foreign principal an account of such monies. 3

     Foreign Principal                                           Date Received                                        Purpose                                            Aniowit
                                                                                               Becaus_e this is a retroactive reg lstration,
                                                                                               re:c:e_ipt~ appear 0".1      t~e
                                                                                                                        s_upple_mental
                                                                                               state·merit filed concuhently.




                                                                                                                                                                           Total
l The term "foreign principal," as defined m Section l(b) of the Act, mdudes a foreign government, foreign pohtical party. foreign orgamzntton, foreign 111d1v1duiil an£ f~r ,h-~
  purpose of registration,.an organization or an indi~idual any of whose activities are directly or indirectly supervised, directei:l, control led, financei:I. or subsidizeil in whole or in
  major part by a foreign government. foreign political party. foreign organization or foreign individual.
2 An agent must register within ten days of becoming an agent, and before acting as such.-
                                                                                                                           of
3 A registrant is required to file·an Exhibit D if he collects or receives contributions. loans, moneys, or other things value for a foreign prineipal, as part of a fundraising
  campaign. There is no printed form for this exhibit. (See Rule 20l(e), 28 C.F.R. § 5.201(e)).


                            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                  US_v_Kian_00000370
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 38 of 72
                            Receiv~~fby NSD/F'.ARA Registrat,ipn Un.it 03/07/2017 6:02:45 PM
                                                                                                                                                                               (PAGE 4)

      (bfRECEIPT~THINGSOFVALUE-                                   - - -                           -- . -      .         .
      During the period beginnin·g 60 days prior to the date of your obligation to register4 to the time of filing this statement, did you
      receive from any foreign principai named in Item 7 anything ofvalue5 other than money, either as compensation, or for
      disbursement, or otherwise?              Yes D              No 181
       If yes, furnish the foltowing infonnation:
       Foreign Principal                                    Date Received                                Thing of Value                                         Purpose




      Duri11g the period beginning 60 days prior to the date of your obligation to register6 to the time offiiing this statement, did you
      spend or disburse any money in furtherance of or in connection· with your activities on behalf of any foreign principal named in
      Item 7?                Yes D            No [gJ

      I.f yes, se_t foi:th be_low ii:t tJiere.quired detai_l m:id separately for e_a,ch such for_eign pi:i_ncipal named inducting i:noriies transmitted,
      if any, to each foreign principal.
      Date                                                     To Whom                                        Purp~s~                                           Amount
                                                                                          . Because this is a retroactive registration,
                                                                                            d·isbursements appear on the
                                                                                            supplemental statement filed concurrently.



     ,(b).DISBURSEMENTS-TH_INGS OF VAJ,,UE
      During the period beginning 60 days prior to the date of your obligation to register7 to the time of fliing this statement, did you
      dispose:ofany thing ofvalue8 other than money in furtherance of or in connection with your activities on behalf of any foreign
      principal named in Item 7?    Yes D            No [8]
      lfyes, furnish thefollowing information;

                                     Re~ipi_en_t                       Foreign Principal                          Thing ofValu_e                                Purpose




      (c) I>ISBURSEl\-'.IENTS-POLITICAL CONTRIBUJ'IONS
      During the period beginning 60 days prior to the date of your obligation to. register9 to the time of filing this statement,.did.you,
      the registrant, or ariy short ~onn regisfrailt, n:_iake ~Y con,t_rit:,~t_i(>:n 9f mo~_ey or i;i_thej th_ing of value from your own funds arid on
      your own behalf in connection with an election to any political office or in coruiection with ariy primary election, convention, or
      caucus held to select candidates for any po"i°itical office?   Yes D             No 18'.l
      If yes, furnish the following infonnation:

      Date                  An:iP:urit cir Thi_ng of\'aj:ue             Political Organization or Candidate                                   Location of Event




4. 6, 7 and 9 See Footnolc 2, on page 3.
5 and 8 Things of value include but are not Iimitcd to gifts, interest free loans, expense free travel, favored stock purchases, cxclu.\ivc rights, favored 1rca1mcnr over competilon;,
          "kickbacks", and the like.



                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                              US_v_Kian_00000371
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 39 of 72
                        Re~eive<J by NSD/F ARA Regist.ration Unit 03/07/2017 6 :02:45 PM
                                                                                                                                                                                  (PAGE 5)


                                                              V-INFORMATIONAL MATERIAJ..S ' 0

 11. Will the activities of the registrant oil behalf of any foreign· prin·cipal include the preparation or dissemination ofinformatiorial
     'Ila.t.erials?·   .      Yes 18] .                        No tJ                                     .
      IF YES, RESPOND TO THE REMAINING ITEMS IN THIS SECTION V.

 12. Identify each such foreign principal.
       lnovo BV.




13. Has a ou'dget been estil.blislici:l or specified s'i.frri of money' allocated to finance your activities in preparing or disseminating
    infonna_tion:itl.i:z'iatei:iaJs? ·             Yes D                 No 18]       ·            ·     ·                      '     ·

     lfye_s, identi7 each such f~reign principal, specify anioui)t and for what period oftim·e.
       S_ee attach.merit.




14. wm any public relations firms o~ publicity agents participate. fu tiie preparation or 'ciisseminaiion of such informational materials?
             Ye.s   ~                 N_o []

     If ye~, furnish the names and addresses of such persons or finns .
       .See attachment.




15. Ac_t,ivi~ies in preparing or dis~_em_inating ii:i_forqiational .materials will include the use of the following:

D Rad.io or TV broadcasts                      D Magazine or newspap·er D Motion pi_cJ1ire fi1111s        D L~tte:rs or te_l_egi:arris
D Advertising·campaigns                        D Press releases         D Pamphlets or other publications D Lectures or speeches
~ Other (specify) See attachment.
Electronic Comm·unications
D t;:m_ail
0 Website URL(s):
                   --------------------'-----"---'----------------
0 Social media website URL(s):
~ Other (specify) See attachment.
                          ----,---:-:--------:-------------------------------
16. Informational materials wiii be disseminated among the following.groups:
            D Public officials                                                         D     Civic groups or associations
            D Legislators                                                              D Libraries
            D Government agencies                                                      D Educational groups
            D Newspapers                                                               [] Nationality groups
            O Edi~ors                                                                  [8] Other (specify) See attac;hment.

17. Indicate language to be used in the informational materials:
            181 English                                                                 O Other (specify)
                                                                                                                   ------------
lO Ttie·tenn' itifomiation·al ·materials incliides·aiiy oritl, visual, graphic, written, or pictorial infonnation or matter of any kind, including that published by means of advertising, .
   books, periodicals, newspapers. lectures, broadcasts, motion pictures, or any means or instrwnentality of interstate or foreign co~merce. or othe~ise. ·1nformationat"materials
   disseminated by an agent of a foreign principal IIS part of an activity in itself exempt from registration, ~ran ecti~ity which by itsefr would not'require registration, neclnot be
   filed pursuant to Section 4(b) of the Ac!.                                               ·                                                                  ·   ·

                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                 US_v_Kian_00000372
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 40 of 72
                        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                                (PAGE 6)

                                                              VI--EXHIBITS AND ATTACHMENTS

 18. (a) The fol101Ning describ.ed exhibits shall be filed with an initial registration statement:

     Exhibit A-          This exhibit, which is filed on Fonn NSD-3, sets forth the information required to. be disclosed concerning each
                         foreign principal named in Item 7.

     Exhibit B-          This exhib(t, which is filed on Form NSD-4, sets forth the infoifoatioil concerning the agreement or understanding
                         between the registrant and the foreign principal.

     (b) An Exhibit C shall be filed when applicable. This exhibit, for which no prin,ted form is provided, consists of a true copy of
         t.he chart~r. arti_cle,s ofin~orporll_tion, association. con_stitution, an:<J bylaws ofa registrant that _is an organizatio·n. A waiver of
         the requirement to tile an Exhibit C may be obtained for good cause shown upon written application to the Assistant Attorney
         Generai, National Security Division, U.S. Department of Justice, Washington, DC 20530. (See Rule.201(c) and (d)).

     (c)     An Exh_i_bi~. D sh~II be fil_~d when ap·pli_cabl.e. This exhibit, fo_r wl_l_icl_l ,r,10 ptjrit~d forn:i i_s provided, ~~ts forth an accoui:iJ of
             money collected or received as a result of a fundraising campaign and transmitted for a foreign principal. (See Rule.201 (e)).




In accordancewith 28 U.S.C. § 1746, the undersigned swear(s) or affirrn(s) under penalty of perjury that he/she has (they have) read
the information set forth in this registration statement and the attached exhibits and that he/she is (they are) familiar with the contents
thereof and that suqh contents are in their entirety true and accurate to the best ofhis/he"r (their) knowledge and belief, except that the
undersigned.make(s) no represen~ti,cin as to truth or ac·curacy C?ftJ1e·in.fo~!):tati_or:i c.()r:i~a.it:i~d ir:i. t.~~ at_ta~'-1.ed SJ:tort Fo~ Regis_tratiori ·
Statement(s), if any, insofar as such information is not within his/her (their) personal knowledge.

  (Date of sig1Jat1,1te)                                                           (Print or type name under each signature or provide electronic signature 11 )



March 07, 2017                                                                                    /s/ Michael T. Flynn                                                       eSigned




I I This statement shall be signed by the individual agent, if the registrant is an individual, or by a majority of those partners, officers, directors o"r persons pcrfbnning similar
    functions, if the registrant is an organization, except lhal the organi7Jltion can, by power of attorney, authorize one or ·more individuals to execute this statement on its behalf.


                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                 US_v_Kian_00000373
      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 41 of 72
        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM

Flynn ftJ.(el Group, Inc., R,egis_tration S.tqtem_e_n_t

                                                 Attachment

Items 11~17

        Pursuant to the contract between Flynn Intel Group and Inovo BV, the parties anticipated
that Flynn Intel Group would engage a pubiic relations firm, Sphere Consulting, and engage a
film production crew for the creation of a video. The public relations firm (S.GcR. LLC
Go.vernmeiit Relations arid Lobbying} was engaged but the video was not completed or
disseminated, to the best of our·understandihg. The b~dget for these activities was reflected in
the engagement contractwith.S.G.R. LLC Government Relations and Lobbying; no separate
budget rel~ted to inform~(ional n:ia~~_ri_als. Becau~ tp_i_s i_s a retroa:ctjve regist_rati~n prepare(i a~e.r
Flynn Intel .Group had already begun to close-operations, this registration is based on
documeIJ..t~Ji.or:i cu.rr~n_t_ly ~va.i_lable to Fiy1rn Int~l Group. If ~d4j#o:r)~J re_l~vant inform..ation is
later identified, Flynn Intel Group will amend its registration.




         Rec·eived by NSD/F ARA Registration Unit 03/07/2017 6:02 :45 PM
                                                                                        US_v_Kian_00000374
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 42 of 72
                            Received by NSD/FARA Reg~U-J§lUP-PJ:Jilnt*,,QJ/i-07.,{~lo726ii:-02:45 PM
 U,S ..Department of Justice                                                          Exhibit A to Registration Statement
 Washingtc:m, DC 20530                                                                Pursuant to the Foreign: Agents Registration Act of
                                                                                      1938, as amended

 INSTRUCTIONS. Furnish this exhibit for EACH foreign principal listed in an initial staternent and for EACH additional foreign principal acquired
 subsequently. The filing of this document requires the payment of a filing fee as set forth iri Rule (d)(J), i8 C.F.R. § 5.5(d)( l): Compliance is
 accomplished by filing an electronic Exhibit A form at.b.Un;Uwww.farn_.gov.

 Privacy Act Statement. The filing of this document is requil"f!d by· the Foreign Ag~nts R(;!gistration Act of J938, as ~encjed, 22 U.S.C. § 611 et seq.,
 for the purposes of registration under the Act and public disclosure. Provision of the information requested is maridatofy, arid failure to provide tliis
 information is subject to the penalty and enforcement provisions established in Section 8 of the Act. Every registration statement, short form
 regis.tration statement, supple.mental statement, exhibit, amendment, copy of informational materials or other document or information filed with the
 Attorney General under this Act is a.public record open to public examination, inspection and copying during the posted business hours of the
 Registration Unit in Washington, DC. Sta,tements a,re also l!,Vail_able onHne at thf! Registration Unit's webpage: http://www.fara.gov. One copy of
 every such document, other than informational timterials, is automatically provided to the Secretary ofState pursuant to Section 6(b) of the Act, and
 copies of any and all documents are routinely made available to other agencies, departments and Congress pursuant to Section 6(c) of the Act. The
 Atfomey General also transmits a semi-annual report to Congress on the administration of the Act which lists the names of all agents registered under
 the Act and the foreign principals they represent. This report is available to the public in print and online at: http://www.fara.gov.
 Public Reporting Burden. Public reporting burden for this collection of information is estimated to average .49 hours per response, including the
 time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed,.and completing and reviewing the
 collection of information_. Send comments regarding this bµrden estimate or any other aspect of this collection of information, including suggestions
 for reducing this burden to Chief, Registration Unit, Counterespionage Section, National Security Division, U.S. Department of Justice, Washington,
 DC 20530; and to the Office oflnformation and Regulatory Affairs, Office ofMana,gement and Budge~ Washi_ngton, DC 20503.

 I. Name and Address of Registrant                                                                                                               2: Registration No.

   Flynn Intel Group, Inc.                                                                                                                                 6406
   44 Canal Center Plaza, Alexandria, VA 22314

 3. Name of Foreign Principal                                                           4. Principal Address of Foreign Principal
   lnovo BV                                                                               47 Adriaanstraat, 3581 SC Utrecht, The Netherlands




 5. Indicate whether your foreign principal is one of the following:
          [J Government of a foreign country 1
          D Foreign political party
          IE] Foreign or doinestic organization: If either, check one of the following:
                         D     Partnership                                         D    Committee
                         l&l   Cotpotation                                         D    Voluntary group
                         D     Associati.on                                        D    Other (specify)
          ~ I Individual-State nationality            ------'-----------------------------
6. If the foreign principal is a foreign gov~rrtment, state:
          a) Branch or agency represented by the registrant



            b) Name and title of official with whom registrant deals


7. If the foreign principal is a foreign political party, state:
          a) Principal address

                                                                                                                                                                GOVERNMENT
                                                                                                                                                                  EXHIBIT
            b)    Name and title of official with whom registrant deals
                                                                                                                                                                         58
            c)    Principal aim                                                                                                                                   1:18-CR-457

i ''Governmeiit o(a foreign country." as defined in Section I(e) of the Act, includes any person or group of persons exercising sovereign de facto or de jure political jurisdiction
over a.f1Y co1intry, other than the United States, or over any part of such cowitry. and i_ncludes a_ny su_bdivision of any such group and any group or agency to which such sovereign de
facto or de jure authority or functions are directly or indirectly delegated. -Such tenn shall include any faction or body of insurgents ,vithin a country assurriirig to exercise
governmental authority whether such faction or body of insurgents has or has not been recognized by the United States.
                                                                                                                                                                          FORMNSD-3
                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM                                                                                   Revised 03/14


                                                                                 US_v_Kian_00000316
                Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 43 of 72
                  Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM

8. If the foreign principal is not a foreign government or a foreign political party:
          a) State the nature of the business or activity of this foreign principal.
              See attachment.




         b) Is this foreign principal:
         Supervised by a foreign government, foreign political party, or other foreign principal                         Yes   O No l2SI
         Owned by a foreign government, foreign political party, or other foreign principal                              Yes   tJ   No Q9
         Directed by a foreign government, foreign political party, or other foreign principal         See attachment. Yes   O      No ~
         Controlled by a foreign government, foreign political party, or other foreign principal                         Yes O      No Q9
         Financed by a foreign government, foreign political party, or other foreign principal                           Yes O      No~
         Subsidized in part by   a foreign government, foreign political party, or oUier foreign principal               Yes O      No (251


9. Explain fully all items answered "Yes" in Item 8(b). (lfad_ditional space is needed, a full jn_sert page must be used.)




I0. If the foreign principal is an organization and is not owned or controlled by a foreign government, foreign political party or other
    foreign principal, state who owns and controls it
   See attachment.




                                                              EXECUTION

   In accordance with 28 U.S.C. § 1746, the undersigned swears ot affirms under penalty of perjury that he/~he has read the
   information set forth in this Exhibit A to the registration statement and that he/she is familiar with the contents thereof and that such
   contents are in their entirety true an~ accurate to the best of his/her knowledge and belief.



Date of Exhibit A    Name and Title                                                     Signature

 March 07, 2017        Michael T. Flynn, Chairman and CEO                               /s/ Michael T. Flynn                         eSigned


                    Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                               US_v_Kian_00000317
      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 44 of 72
         Received by NSD/FARARegistration Unit 03/07/20176:02:45 PM

Flynn Intel Gr(!UP, Inc., Registration State~ent, Exhibit A


                                           Attacbment

Items 8-10

       Inovo BV ("lnovo") is a Dut9h company incorporated in 2005 to provide business
consultancy services. Flynn Intel Groµp understands the sole owner oflnovo BV to be Mr. Ekim
Alptekin.

       According to Arent Fox, LLP, counsel to Mr. Alptekin:

    1. lnovo is a privately owned com:pany that has not received, directly or indirectly; funds or
       financial support from any government during the course of its engagement of Flynn Intel
       Group Inc., tncluding the Republic of turkey.

    2. At the time Inovo hired Flynn Intel Group, Inovo reptesertted a private sector com.party in
       Israel that sought to export natural gas to Turkey, and it was for support of its consulting
       work for this client that Inovo engaged Flynn Intel Group, specifically to 1J,nderstand the
       tumultuous political climate at the time between the United States and Turkey so that
       Inovo could advise its client regarding.its business opportunities and investment in
       turkey.

   3. Mr. Alptekin is a businessman who holds a rtumbet of positions in international business
      organi.7:ations, such as Honorary CmmsuJ to the Repµblic of Albania, and Chairman of
      the Turkish-American Business Council. Mr. Alptekin and any organiza,tion in which he
      participates are not agents of the government of the Republic of Turkey.

        Flynn Intel Group does rtot krtow whether or the extent to which the Republic of Turkey
was involved with its retention by Inovo for the three,,.month project. Flynn Intel Group is aware
that Mr. Alptekin consulted with officials of the Republic of Turkey regarding potential work by
Flynn Intel Group, and Mr. Alptekin introduced officials of the Republic of Turkey to Flynn
Intel Group officials ata meeting on September 19, 2016, in New York.




        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                US_v_Kian_00000318
                   Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 45 of 72
                     Received by NSD/F ARA RegisM":etfw.t\~~:Q~Q71~JJ,2~:.P2:45 PM
lJ.S. Department of Justice                    Exhibit B to Registration Statement
wa~hington, DC 20530                           Pursuant to the Foreign Agents Registration Act of
                                               1938, as amended

INSTRUCTIONS. A registrant must furnish as an Exhibit B copies of each written agreement and the terms and conditions of each oral agreement
with his foreign principal, including all modifications of such agreements, or, where no contract exists, a full statement of all the circwnstances by
reason of which the registrant is acting as an agent.of a foreign principal. Compliance is accomplished by filing an electronic Exhibit B form at
http:/foww.fara.ggy.

Privacy Act Statement. The filing of this document .is required for the Foreign Agents Registration Act of 1938, as amended, 22 U.S.C. § 611 et seq.,
for the purposes of registration under the Act and public disclosure. Provision .of the information requested is mandatory, and failure to provide
the information is subject to the penalty and enforcement provisions established in Section 8 of the Act. Every registration statement, short form
registration statement, supplemental Stl!te_rnent. exhibit, am(;)ndment, copy of informational m~terials or o~er document or information filed with the
Attorney General uilder tliis Act is a public record open to public examination, inspection and copying during the posted business hours of the
Registration Unit in Washington, DC. Statem.ents are also available on.Hne at the Registration Unit's webpage: hnp_;/.~'&.\:'.1¥,.fori!.l,?,Q\:'.. One copy of
every such document, other than infonnational materials, is automatically provided to the Secretary of State pursuant to Section 6(b) of the Act, and
copies of any a:nd all documents are routinely made available to other agencies, departnients and Congress pursuant to Section 6(c) of the Act. The
Attorney General also transm.its a semi-annual report to Congress on th~ admin.istrat_i.on of the Act whic!i lists the names of all agents registered under
the Act and the foreign principals they represent. This report is available to the public in print and online at: http://www.fara.gQY.
Public Reporting Burden. Public reporting burden for this collection of information is estimated to average .33 hours per response, including the
time for reviewing instructions, searching existing data sources, gathering and maintaining the data needed, and completing and reviev,ing the
collection of information. Send comments regardi.ng this burden estimate or any other aspect of this collection of information, includit1g suggestions
for reducing this burden to Chief, Registration Unit, Counterespionage Section, National Security Division, U.S. Department of Justice, Washington,
DC 20530; and to the Office oflnformation and Regulatory Affairs, Office of Management and Budget, Washington, DC 20503.


1. Name of Registrant                                                        2. Registration No.

     Flynn Intel Group, Inc.                                                      6406

3. Name of Foreign Principal

     lnovo BV


                                                               Check Appropriate Box:

4.   ~   The agreement between the registrant and the a.hove-named foreign principal is a formal written contract. If this box is
         checked, attach a copy of the contract to this exhibit.
5.   D   There is no formal written contract between the registrant and the foreign principal. The agreement with the above-named
         foreign principal has resulted from an exchange of correspondence. If this box is checked, attach a copy of all pertinent
         correspondence, including a copy of any initial proposal which has been adopted by reference in such correspondence.

6.   D   The agreement or understanding between the registrant and the foreign principal is the result of neither a formal written
         contract nor ail exchange of correspondence between the parties. If this box is checked, give a complete description below of
         the terms and conditions of the oral agreement or understanding, its duration, the fees and expenses, if any, to be received.

7. Describe fully the nature and method of performance of the above indicated agreement or understanding.
     See. attached contract.·




                                                                                                                                               FORMNSD-4
                                                                                                                                               R.evi.sed 03/14
                      Received by NSDIFARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                         US_v_Kian_00000319
                       Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 46 of 72
                             Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM

 8. Describe fully the activit_ies the regi?trant engages in or proposes to t!ngage in on behalf of the above foreign prfocipal.
      Flynn Intel Group was tasked to perform investigative research for a specified scope of work using its laboratory team of
      senior defense, diplomacy, development, and intelligence professionals over a three-month period; Flynn Intel Group was
      to retain an experienced filming a_nci production crew in order to develop a short film piece on the results of its
      investigation, and a public affairs firm to utilize for public affairs as needed. Flynn Intel Group held weekly calls with the
      client to report engagement progress.




 9. Will the activities on behalfoftheabove foreign principal include political activities as defined in Section l(o) ofthe Act and in
    the footnote below? Yes l8]         No D

     lfyes, describe all such political activities indicating, among other things, the relations, interests or policies to be influenced
     together with the means to be employed to acl_lieve t_his purpose.
      See response to item 8.




                                                                                   EXECUTION

  In accordance with 28 U.S.C. § 1746, the undersigned swears or affirms under penalty of perjury that he/she has read the
  information set forth in this Exhibit B to the registration statement and that he/she is familiar with the contents thereof and that such
  contents are in their entirety true and accurate to the best of his/her knowledge and belief.


Date of Exhibit B                  Name and Title                                                          Signature
March 07, 2017                    Michael T. Flynn, Chairman and CEO                                       ts/Michael T. Flynn                                                 eSigned
Footnote: "Poht1cal act1v1ty," as defined in Section l(o) ofttic Act,."n1eans an}· activity which the person engaging in believes will, or that the person intends to, many way mtluence
any agency or official of the Government of the United States or any scctiory ofthe public within theUn_ited States with reference to formulating, adopting, or changing the
domestic or foreign policies of the United States or with reference to the political or public interests, pol_icies, or relations of a gove"rninent of a foreign country or a foreign political
party.              .



                            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                  US_v_Kian_00000320
     Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 47 of 72
       Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM

:.


                      Independent Advisory Services Agreement




             Matar, of lb@ N1at11uJafia lpfflyg lbtc8ePl 114 Qa!slffw:




       Received by NBD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                         US_v_Kian_00000321
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 48 of 72
  Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM




       'll;nn M4 tmpfngtlpp




       Compniilloa l'or   advlsar=-·
       t11omnc1 dollan) . .
                                      ll=alonal semces Is a firm. fixed price ofl600,000 (Sill hl!lldral.
                                   _ or 11ne paymems or S200.000 (Two lwndled ~ ~ J
       lollowfna d1uclllld11le .... ,
             •   Fir.fl ~ of IZtJO,IIJO
                 ~        o/tllts.,._,., .
                                                  ""'° lnllllnd "'"""""'      4olla,aj . . "' ,,,. . . "' ••

             • 8M:aRtl lllllllibMat oiaoo.ooo (1w llllfUlnll       tlul...,,   dw till Odo6ilr.P, 1016.
             • 'itfl'd ~ tt/ atlfl,IIOO (lnio lr1111dHtl lltotiltnul """"'- <• 1111 N ~ P',
                 2016.


      TIie uave coaiplnlallon Rama do 11111 &dude tilr/ Imel, lodalaa ind per c11cm 111p1111111, rr
      lnlwl Is deemed neccamy by die clicnl, eilniall:d expenses •hall be ~ fO the client In
      advance l'or approval by the client and 8llll!lldment ro thla agreemtlld Ir IIIICIIIDI)', 'i1ie advllllr
      shall aat Incur·any adclldo!ml ....- ro the above klt8I fared •C08II \llilJmut a prior wrlUla
      approval t'orsper:lflc ~ d ~ neceamy by die clleat(t11111U ~ ~ I s ~ ) .
      CogffflgflgHtr

      TIit i.m and cand111o~ or lhS. ...-.,1111 shall remalll confid!l_nllal. Paitla 88fllC m, mallllllln
      t,adl odler'I lnf'Offl_1!1llon '" a_irict conffdcnco dnuahoul die CCllg'le or Ibis engap1111111 ll!d aftw
      ill llml'-JCIII. TIit advisor 8811!11 to 1'8111111 all aucb conlldmltlal material kt lhe clleat at the etl!I
      or the enpgemenL Furd_lcr, part_lea agn:e th!l1 no public IIIIIOIIIICIIIIIIIII orlhe
                                                                                     rmpa or delails           or
      dill ~ ll_lall be made without wlfnr!n appn,vat orbl)th palllal during the course o_rlhe
      ~ Parties as,ee co lbict oompllance with thla ~ llae ~ pllllles undelSland thal
      dllcloslng the delalla orthis enppmant will edvmaly Impact Iha quality           or111e
                                                                                      lnvadptlom.

      srpei11,y:
      INOVO 8V (TIie Nedleltancll)                         Flynn Intel On,up. Inc.
      Cap&. Elclm Alplclcln                                Lfeuleilant Genn Mtchael T. FlyM
      Qal1111111 and CEO                                   Cludnnan and CEO - - .
                                                                                                                l




 Received by NSD/F ARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                     US_v_Kian_00000322
    Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 49 of 72
      Received by NSD/FARA Registration Urtit 03/07/2017 6:02:45 PM

                                                                •

a

                 .t    .   -




                                                           3




      Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                           US_v_Kian_00000323
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 50 of 72
                        Received by NSD/FARA Reg~iP112UmtQMi0s7iJli>:k72~;,02:45 PM
U.S. Department of Justice                                                          Supplemental Statement
W~h_ington, DC 20530                                                                Pursuant to the Foreig11. Agents Registration Act of
                                                                                    1938, as amended

                                                         For Six Month Period Ending Nov. 30, 20! 6
                                                                                                         (Insert date)


                                                                            I - IU:GISTRANT

 l. (a) Name of Registrant                                                           (b) Registration No.

          Flynn Intel Group, Inc.                                                          6406

     ( c) Business Address( es) of Registrant
          44 Canal C:eriterPlaza, Alexandria, VA 24314




2. Has there been a change in the information previously fumishecl in connection with the following?
    (a) Ifan individual:
        ( 1) Residence address( es)         YesO             NoO
        (2) Citizenship                     Yes D            NoO
        (3) Occupation                      Yes[]            No[]
      (b) If an organization:
          (I) Name                                          Yes D                   No 12]
          (2) Ownership or control                          Yes D                   No l8j
          (3) Branch office_s                               Yes[]                   No ~ Flynn Intel Group's sole office closed in November 2016;
     (c) Explain fully all changes, if any, indicated in Items (a) and (b) above.
            Flynn Intel Group, Inc. suspended activities in November 2016.




                       IF THE REGISTRANT IS AN INDIVIl)UAL, OMIT RESPONSE TO ITEMS3, 4, AND 5(a).
3. If you have previously filed Exhibit C 1, state whether any changes therein ha:ve occurred during this 6 month reporting period.
          Yes D                       No Bl
    Ifyes, have you filed        l:Jcflamenclment to tl_le Exhibit C?               Yes D                   NoO
    If no; please attttc}J the. required amendment.



                                                                                                                                                                 GOVERNMENT
                                                                                                                                                                   EXHIBIT
                                                                                                                                                                          61
                                                                                                                                                                   1:18-CR-457
I The Exhibit C, for wfoch no 11nnted fonn 1s provided, consists of a true copy of the charter. art,cles·ot m~orporatmn; assoc,~tJon, and by l_aws of a registrant that 1s an
  organization. (A waiver ofihe requirement to file an Exhi_bit C may be obtafaed for good cause upo·n written applicaticiri to the Assistant Attorney General, National Security
  Division, US. Department of Justice, Washington. DC 20530.)
                                                                                                                                                                   FORM NSD-2
                                                                                                                                                                   Revis.eel 03/14
                          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                           US_v_Kian_00000347
                  Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 51 of 72
                       Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                (PAGE2)

4. (a) Have any persons ceased acting as partners, officers, directors or similar officials of the registrant during this 6 month repo~ing period?
                    Yes D             No 181
       Ifyes, furnish the following information:
       Name                                                                  Position                              Date Connection Ended




   (b) Have any persons become partners, officers, directors or similar officials during this 6 month reporting period?
                     Yes D              No 181
       If yes, furnish the following information:
       Name                                Residence Address                   Citizenship               Position                 Date Assumed




5. (a) Has any person named in Item 4(b) rendered services directly in furtherance of the interests of any foreign principal?
                     Yes D             No D
       If yes, identify each such person and describe the service rendered.




   (b) During this six month reporting period, has the registrant hired as employees or in any other capacity; any persons who rendered
       or will render services to the registrant directly in furtherance of the interests of a:ny foreign principal(s) in other than a clerical or
       secretarial, or in a related or similar capacity?      Yes D               No 181

      Name                                  Residence Address                     Citizenship                  Position          Date Assumed




   (c) Have any employees or individuals; who have filed a short form regi_stration statemeQt, terminated their employment or
       connection withthe registrant during this 6 month reporting period? Yes 12:1               No D
       If yes, furnish the following information:
       Nan1e                                                    Position or Connection                            Date Terminated

                                                    Flynn Intel Group, Inc. suspended activities in
                                                    November 2016.


  (d) Have any employees or individuals, who have filed a short fonn registratfon statement, terminated their connection with any foreign
      principal during this 6 month reporting period? Yes 181             No D                                                         ·
      Tfyes, furnish the following information:
      Name                               Position or Connection                     Foreign Principal                     Date Terminated
                                                                         The contract between lnovo BV ahd
                                                                         Flynn Intel Group ended by its terms
                                                                         on November 15, 2016.


6. Have short form registration statements been filed by all of the persons narped in Items 5(a) and 5(b) of the supplemental statement?
                    Yes tJ            No tJ
   If no, list names of persons who have not filed the required statement.




                      Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                      US_v_Kian_00000348
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 52 of 72
                            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                              (PAGE 3)

                                                                       II - FOREIGN PRINCIPAL

7. Has your connection with any foreign principal ended during this 6 month reporting period?                                            Yes 18]                 NoO
   If yes, furnish the following information:

     Foreign Principal                                                                                                           Date ofTennination

     1.novo BV                                                                                                        November 15, 2016




8. Have you acquired any new foreign principal(s) 2 during this 6 month reporting period?                                               Yes    D                 No 18]
   Ifyes, furnish th following infonnation:

    Name and Address of Foreign Principal(s)                                                                                        Date Acquired




.9. In addition to those named in Items 7 and 8, if any, list foreign principal(s) 2 whom yoµ continued to represent during the 6 month
    reporting period.




10. (a) Have you filed exhibits for the newly acquired foreign principal(s), if any, listed in Item 8?
        Exhibit A3                 Yes O             No 0
        Exhibit 8 4
                                   Yes O             No 0
          lfno, please attach the required exhibit.

     (b) Have there been any changes in the Exhibits A and B previously filed for any foreign principal whom you
         represented during this six month period?                    Yes D              No l8J
          If yes, have you filed an amendment to these exhibits?                                 Yes   O                  No   0
          Ifno, please attach the required amendment.




2 The term "foreign principal" includes, in addition to those defined in Section l(b) of the Act, an individual organization any of whose activities are directly or indirectly
   supervised, directed, controlled, financed, or subsid.i.zed i.n whole or in major part by a foreign government, foreign political party, foreign organization or foreign individual.
   (See Rule tOO(a) (9)). A registrant who represents more than one foreign principal is required fo list in the statements he files under the Act only those principals for whoni he
   i.s not ent.it]ed to clai!n exemption un.der Section .3 of the Act (See Rule 208.)
3. T~e Exhi.bit A. which is filed on Fo.rm NSD-3, sets forth t.he information required to be disclosed concerning eacl~ foreign principal.
4 The Exhibit B, which is filed on Form NSD-4, sets forth the information concerning the agreement or understanding between the registrant and the
   foreign prii:icipaL

                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                 US_v_Kian_00000349
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 53 of 72
                           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                               (PAGE 4)

                                                                              III - ACTIVITIES

 11. During this 6 month reporting period, have you engagedin any activities for or rendered any services to any foreign principal
     named in Items 7, 8, or 9 of this statement?            Yes IBI             No CJ

       lfyes, identify each foreign principal and describe in full detail your activities and services:
      See attachment.




 12. During this 6 month reporting period, have you on behalf of any foreign principal engaged in political activity 5 as defined below?
             Yes~                    No   D
      lfyes, identify each such foreign principal ancj describe in full detail aH such political activity, indicating, among other things,
      the relations, interests and policies sought to be influenced and the means employed to achieve this purpose. lfthe registrant
      arranged, sponsored or delivered speeches, lectures or radio and TV broadcasts, give details as to dates, places of delivery,
      names of speakers and subject matter.
      See attachment.




13. In addition to the above described activities, if any, have you engaged in activity on your own behalf which benefits your
                                                                                                                                                                                          I
    foreign principal(s)?       Yes l8]             No D

      lfyes, describe fully.
      Because of its expertise, Flynn Intel Group officials frequently write, speak, and give interviews on issues related to
      national security. Although not undertaken at the direction or control of a foreign principal, it is possible that such
      activities may have an indirect benefit to a principal. On his own initiative, Michael T. Flynn published an op-ed in The Hill
      on November 8, 2016, that related to the same subject matters as the Flynn Intel Group work for lnovo BV. Neither lnovo
      BV, nor any other person requested or directed publication of the op-ed.




5 "Political activity," as·defined in Se:Ction l(o) of the Act, means any activity that the person engaging in believes will, or that the person intends to, in any way influence any
  agency or official of the Government of the United States or any section of the public within the United States with reference to formulating, adopting or changing the domestic
  or foreign policies of the United States or with reference to political or public interests, policies. or relations ofa government of aforeign country or a foreign political party.
                          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                              US_v_Kian_00000350
                       Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 54 of 72
                            Received by NSDIFARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                                (PAGE 5)

                                                                 IV"' FINANCIAL INFORMATION
 14. (a)     RECEIPTS~MONIES
             During this 6 month reporting period, have you received from any foreign principal named in Items 7, 8, or 9 of this
             statement, or from any other source, for Or in the interests of any such foreign principal, any contributions, income or
             money either as compensation or otherwise?              Yes ~              No tJ

             Ifno, explain why.




             If yes, set forth below in the required detail and separately for each foreign principal an account of such monies.6
             bate                                     From Whom                                             Purpose                                             Amount
             See 1:1ttachment.




                                                                                                                                                                   Total

     (b)     RECEIPTS- FUNDRAISING CAMPAIGN
             During this 6 month reporting period, have you received, as part of a fundraisihg campaign7, any money on behalf of any
             foreign principal named in Items 7, 8, or 9 of this statement?           Yes O           No~
                                                             8
             If yes, have you filed an Exhibit D to your registration?                                           Yes    D                 NoO

             If yes, indicate the date the Exhibit D was filed.                         Date-----~---

     (c)     RECEIPTS-THINGS OF VALUE
             During this 6 month reporting period, have you received any thing ofvalue9 other than money from any foreign principal
             named in Items 7, 8, or 9 of this staten1ent, or from any other source, for or in the interests of any such foreign principal?
                     Yes O              No~

             If yes, furnish the following information:

            Foreign Principal                                       Date Received                           Thing of Value                                     Purpose




6, 7 A registrant is required to file an Exhibit D if he collects or receives contributions, loans, moneys, or otber things of value for a foreign principal. as part of a fundraising
    can1paign. (See Rule 20J(e)).
8 · An Exh.ibit D, fof which no printed fom1 is provided. sets forth an aceowlt of money collected or received as a result ofa fundraising campaign and transmitted for a foreign
    principal.                       ·
9 Things of value include but are not limited to gifts, interest free loans, expense free travel, favored stock purchases, exclusive rights, favored treatment ove_r competitors,
    "kickbacks," and the like.                                                                                 ·

                           Received by NSD/FARA Registration Unit 03/07<2017 6:02:45 PM
                                                                                                                                                US_v_Kian_00000351
                 Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 55 of 72
                     Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                 (PAGE 6)

15. (a)   DISBURSEMENTS-MONIES
          During this 6 month reporting period, have you
          (I) disbursed or expended monies in connection with activity on behalf of any foreign principal named in Items 7, 8, or
              9 of this statement? Yes l.8l           No D
          (2) transmitted monies to any such foreign principal?           Yes   D           NoO

          If no, explain in full detail why t.here were no disbursements made on behalf of any foreign principal.



          If yes, set forth below in the required detail and separately for each foreign principal an account of such monies, including
          monies transmitted, if any, to each foreign principal.

          Date                              To Whom                                   Purpose                          Amount
          See attachment.




                                                                                                                         Total




                    Received byNSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                          US_v_Kian_00000352
                       Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 56 of 72
                         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                                 (PAGE7)
      (b)    DISBURSEMENTS-THINGS OF VALUE
             During this 6 month reporting period, have you disposed ofanything ofvalue 10 other than money in furtherance ofor iil
             connection with activities on behalf of any foreign principal named in Items 7, 8, or 9 of this statement?
                              Yes D              No 18]
             If yes, fumi_sh the following information:

             Date                            Recipient                       Foreign Principal                          Thing of Value                           Purpose




     (c)     DISBURSEMENTS-POLITICAL CONTRIBUTIONS
             During this 6 month reporting period, have you from your own fun(js and on your own behalf either directly or through any
             other person, made any contributions of money or other things of value' 1 in connection with ail election to any political
             office, or in connection with any primary election, convention, or caucus held to select candidates for political office?
                                      Yes   8J                 No    D
             If yes, furnish the following information,

             Date                            Amount or Thing of Value                            Political Organization or Candidate                      Location of Event

            Hafiekian
             10/31/16                   $250                                                  Trump Make American Great Again
                                                                                              Committee
             Rafiekian
            *                           *                                                     Zinke For Congress


                                        * Mt. Rafiekian is searching for
                                       records of the date and amount of
                                       the contribution, which he believes
                                       he made, and will amend this
                                       report when the information is
                                       located.




10. 11 Things of value inclµd_e but are not limited to gi~s. interest free loans, expense free travel. favcir'e_d stock purchases, exclusive rights, favored treatment over competitors,
       "kickbacks," and the like.


                           Received by NSD/FARA Registration Unit 03/07~2017 6:02:45 PM
                                                                                                                                                US_v_Kian_00000353
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 57 of 72
                        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                                  (PAGE 8)
                                                              V - INFORMATIONAL MATERIALS
                                                                                                                                                                                           12
16. (a) D11ring this 6 month reporting period, did you prepare, disseminate or cause to be dissem_inated any informational materi1._11_s?
           ·      Yes~              No D                                                                   -
      IfYes, go to Item 17.
    (b) If you answered No to Item 16(a), do you disseminate any material in connection with your registration?
                   Yes D               No D
     If Yes, please forward the materials disseminated during the six month period to the Registration Unit for review.
             -- --       . -    .. -- ·--··
17. Identify-each such foreign principal:
     lnovo BV.




18. During this 6 month reporting period, has any foreign principal established a budget or allocated a specified sum of money to
    finance your 1._1ctivities in prepari1J.g or disseminating informational materials?   Yes_ D             No [8J
      Ifyes, identify each such foreign principal, specify amount, and indicate for what period of time.
      See attachment.




19. During this 6 month reporting period, did your act1vit1es m preparing, disseminatmg or causmg the d1ssemmat1on of mfonnat1onal
    materials include the use ofariy ofthe following:
D Radio or TV broadcasts         D Magazine or newspaper D Motion picture films                  D Letters or telegrams
D Advertising campaigns        D Press releases                                         D Pamphlets or ot_her p~bliCl._ltions D Lectures or speeches
18] Other (spec[/y) See attachment.
                           ----------------------------------------
Electronic Communications

D Email
D Website URL(s):. -------------~--~--~-=~-'--'-~--~~----------
D Social media websites URL(s): --'------,----------------'----------------
[8] Other (specify) .,..s:...e_e_a_tt_a_;_c_h_m_e_n_t._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _~ - - - ~ - - - - - -

20. During this 6 month reporting period, did you disseminate or cause to be disseminated informational materials among any of
    the following groups:
         D Public officials                                              D Newspapers                                                   0 Libraries
         D Legislators                                                   D Editors                                                      D Educational institutions
         D Government agencies                                           D Civic groups or associations                                 D Nationality groups
         18] Other (specify) See attachment.

21. What language was used in the informational materials:
        ~ English                                                           D    Other ( s p e c i f y ) - - - - - - - - - - - - - - -

22. Did you file with the Registration Unit, U.S. Department of Justice a copy ofeach iteni of such informational materials
    disseminated or caused to be disseminated during this 6 month reporting period?      Yes D             No D See attachment

23. Did you label each item of such informational materials with the statement required by Section 4(b) ofthe Act?
        Yes D             No D See attachment.

12 Th:e term infonnational materials incl_udes any orai, vis_ual. graphic, written, or pictorial infonnation or matter of any kind, including that published by means of advertising,
   books, periodicals, newspapers, lectures, broadcasts, motion pictures, or any-means or instrumentality of interstate or foreign commerce or otherwise. Informational materials
   disseniinated by an agent of a foreign principal as part of an activity in itself exempt from registration, or ari activity which by itself would ncit req·uire registration; need not be
   filed pursuant to Sec_tion 4(b) of the _A<.:t.


                           Received by NSD/FARA Registration Unit 03/07/2017 6:0Z:45 PM
                                                                                                                                                 US_v_Kian_00000354
                       Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 58 of 72
                             Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                                                     (PAGE 9)


                                                                                 VI - EXECUTION
In accordance with 28 U.S.C. § 1746, the undersigned swear(s) or affirm(s) under penalty of perjµry that he/she has (they have) read
the information set forth in this registration statement and the attached exhibits and that he/she is (they are) familiar with the contents
thereof arid that such contents are in their entirety true and accurate to the best ofhis/her (their) knowledge and belief, except that the
undersigned make(s) no representation as to truth or accuracy of the information contained in the attached Short Form Registration
Statement(s), if any, insofar as such information is not within his/her (their) personal knowledge.


                                                                                                                                                                                            13
(Date of signature)                                                                  (Pri11t or type name under each signature or provide electronic signature                                   )




 March 07, 2017                                                                                 /s/ Michael T. Flynn                                                         eSigned




13 This statement shall be signed by the individual agent, if the registrant is an individual, or by a majority of those partners, officers; directors or persons perfonning:sirililar
    function.s, if the registra11t is an orga.nization, except that the organi_zation can, by power of attorney, authorize one or more individual.s tci execute t.his stat~ment on its behalf.




                            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                    US_v_Kian_00000355
      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 59 of 72
         Received by NSD/FARA RegistrationUnit 03/07/2017 6:02:45 PM

Flynn Intel Group, Inc., Supplemental Statement


                                           Attachment

Items 11-12


    Note: In September 2016, the Flynn Intel Group filed a registration under the Lobbying
    Disclosure Act for its representation oflnovo BV ("lnovo"). Upon further review, and to
    eliminate any potential doubt, the Flynn Intel Group is electing to file a registration and
    supplemental statement under the Foreign Agents Registration Act in lieu of its prior
    LOA registration. Although the Flynn Intel Group was engaged by a private firm, Inovo
    BV, and not by a foreign government, because of the subject matter of the engagement,
    Flynn lntel Group's work for Inovo could be construed to have principally benefitted the
    Republic of Turkey. The Department's regulations provide that the LOA exemption
    from FARA registration is not avaHable if a foreign government or political party is the
    principal beneficiary. See 28 C.F.R. § 5.307. This retroactive supplemental statement is
    being filed after the Flynn Intel Group closed its operations in November 2016, and the
    supplemental statement is therefore based on information that is currently available to
    Flynn Intel Group, to the best of its knowledge, after undertaking due diligence.with the
    assistance of counsel.


                                                                               a
         In August 2016, Flynn Intel Group entered into a contract with Inovo, consulting firm
based in the Netherlands. The contract provided that Flynn Intel Group would perform research,
engage a public relations firm and a filming and production crew to potentially distribute the
results of its research, and hold weekly calls with the client to discuss progress on the project.
Flynn Intel Group understood the engagement to be focused on improving U.S. business
organizations' confidence regarding doing business in Turkey, particularly with respect to the
stability of Turkey and its suitability as a venue for investment and commercial activity .. Inovo
has represented, through its counsel, that no part of the fees paid to Flynn Intel Group by Inovo
was provided by any foreign government.

        Under the contract, Flynn Intel Group conducted open-source research for I11ovo and at
Inovo's direction. The research, which was conducted by independent contractors retained for
this purpose, focused on Mr. FethuHah Gillen and charter schools in the United States that are
associated with, or allegedly associated with, Mr. Gillen. The results of Flynn Intel Group's
research were provided to Inovo, and to S.G.R. LLC Government Relations and Lobbying, the
public relations firm engaged by Flynn Intel Group. Flynn Intel Group and the public relations
firm developed various materials and documents related to this research for potential
dissemination. Because the project was terminated early, the full scope of the contract was not
performed, and to the best of Flynn Intel Group's knowledge, none of the research materials
prepared by the Flynn Intel Group were disseminated to third parties.

       In early September 2016, Flynn Intel Group was invited by Mr. Alptekirt to meet with a
group of government officials from Turkey for the purpose of understanding better the political
climate in Turkey at the time, as background for the project. Officials of the Republic ofTQrkey




        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                US_v_Kian_00000356
      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 60 of 72
          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM



attending this meeting on September 19, 2016, in New Yoi:k, were the Minister of Foreign
Affairs and the Minister of Energy, to the .best of Flynn Intel Group's current understanding.

        Mr. Rafiekian 111et withMiles Taylor, National Security Advisor to the House Committee
on Homeland Security, on two occasions in approximately October 2016, at Mr. Taylor's office
and at Flynn Intel Group's office. A representative of S.G.R. LLC Government Relations and
Lobbying attended the meeting at Flynn Intel Group's office. Over the course of the discussions,
Mr. Rafiekian raised the firm's representation of Inovo and issues related to the research
conducted for Inovo concerni_ng Mr. GUI en and Turkey. Flynn Intel Group also oversaw
outreach, which was conducted by the public relations firm, to a state government official in
Arkansas.

        Pursuant to its contract with Inovo, Flynn Intel Group infotmally engaged a group of
individuals (independent contractors) to foflll a film and production crew for the purposes of
producing a video documentary based on its research associated with Mr. GOien. The activities
included a couple of videotaped interviews and other initial development of content. Because
the contract was not extended, the full scope of anticipated work was not performed and, to the
best of Flynn Intel Group's current knowledge, the video wa:s neither finished nor disseminated
to any third parties. S.G.R. LLC Government Relations and Lobbying created a Gtden-thetned
monopoly graphic at the direction of Flynn _Intel Group. To tbe best of its knowledge, Flynn
Intel Group did not disseminate this document or associated research (other than to Inqvo).

        In late October and early November 2016, Gen. Flynn of Flynn Intel Group developed an
op-ed article based,-in part, on the research conducted by Flynn Intel Group under the Inovo
engagement. The op-ed was not written or published at the request of, or under the direction or
control of, Inovo, the Republic of Turkey, or any other party. No compensation was received for
the publication of the op'.'ed. In addition to Gen. Flynn, Bijan Rafiekian and an editor, Hank
Cox, participated in the drafting. Inovo, Mr. Alptekin, and the Republic of Turkey did not
participate in the drafting. Nonetheless, the op-ed addresses subject matter related to the
research that Flynn Intel Group conducted for Inovo, and a draft of the op-ed was shared with
Inovo in advance of publication. No changes, other than technical edits, were made to the op-ed
based on feedback from Inovo. To the best of our knowledge, lnovo did not communicate with
the Republic of Turkey regarding the op-ed or provide the draft op-ed to the government. S.G.R.
LLC Government Relations and Lobbying assisted Flynn Intel Group with placement of the op-
ed with The Hill publication.

Item 14

Payments received by Flynn Intel Group in connection with the project and purpose based on
information contained in Flynn Intel Group's general ledger and accounting records.



09/09/2016                                                                           $200,000.00-.
1Q/U/20l6        IDQYQ_BV_     _                                                     $185,000.00
1l/14/20J6       Inovo.BV                                                            $145,000.00




          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                               US_v_Kian_00000357
            Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 61 of 72
              Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM




 ltem 15

 Disbursements by Flynn Intel Groijp in connection with the project a.nd purpose ba_sed on
 information contained in Flynn Intel .Group's general ledger and accounting records.


  10/14/2016                      Bob Kell~y _ _ _C_ons_ul~n~y F(?e__ ____ ___ _ _ _- _ __                                                     _         .
                                                                                                                                                            $2,500.00
  10/31/2016                      Bob Kelley                            Cons·ultancy Fee                                                                 - $2,500.00
  11/21/2016
 -· -     . --- -
                                 _Bob JS.elley_                        .Cgn~ult~ncy_ Fe~                                       ..
                                                                                                                                                            $5,000.00
                                                                                                --
  10/04/2016                      Btian McCauley. Consultancy Fee                                                                                           $5,000.00
  l0/13/2016                      Brian McCauley Consultancy Fee                                                                                            $3,000.00
  11/14/2016···                   Brian McCauley                        Consultancy Fee                                                --·----
                                                                                                                                                            $~,000.0Q ·---

  12/05/2016                      8rian McCauley Consultancy Fee                                                                                          $i5,000.00
  ()9/19/2016                     Carl Pilgram                         _Admjnistrative St1pport -                   - --                                 . $4,000.00
                                                                                                                                              ---·-
                                                                                                                                    .                                         ·-··
                                                                                                                                                               .. .
  10/25/2016                      Carl Pilgtam                          Administrative Support                                                          . . $4,00<fO(f
  11/16/2016                      Carl Pilgram                          Administrative Support                                                              $4,000.00
  10/11/2016                      David Enders                          Videography                                                                         $1,700.00
  10/11/2016
  ..    -·- --               --
                                  David
                                    .. -      Enders       ----.
                                                              ...
                                                                        Videography    _                                                                        $850.00
                                                             ...
  f2/02/2() 16                    David Endei·s                        Vicfeogiaphf -                                     ..    ..                          . -
                                                                                                                                                                $850.00       ...    . ..
                                                                                                                ·-·---·
                                                                                                                              - -                        ..        -··
                                                                                                                                                                         ..             ..

  12/02/2016                      Hank Cox                              Editing                                                                              - "$3°00:00
 9/_13/201 (i -                   I11ovo --·BY                          Consultllll<;y Fee                                                                $40,000.00
                                                ...
                                               ,.-


  f0/i1120l6                      InovoBV                               Consultancy Fee                                                                   $40,000.0Q
 09/13/2016-                     _l\1ifhael G. Flyrm _ _Acitnini_strative Support                                                                           $4,000.00
  10/21/2016                      Michael d. Flynn Admirtisirative-~fopport                                            ----                           - .
                                                                                                                                                            $4,()00.00
                                                                                                                                                                   ··-

 11/22/2016                       Michael G, Flynn Administrative Support                                                                           '       $~_,OQ0.00.
 10111/2016                       Mike Boston                          Consultancy Fee                                                                     $ 8,000.()()
  f0/1412016 - -- -- ·----Mlke      ---·- -
                                             Boston- ---               C:onsultancy Fee                                                                     $8,000.00
 11/21/2016                       Mike ·Boston                         Consultancy Fee ----                     -·-·· ----                        .
                                                                                                                                                            $8,000.00
                                                                                                     -               ·-                     -·
 11/10/2016                       Oper~tional                          Consultancy Fee                                                                   -$20,000.00
                                  Behavioral
            ----·-                Setvkes
 10/i3/20f6                       Paul Becker .                       ·Consultancy Fee              --· -·      ·-               ----
                                                                                                                                                            $1,500.00
                                                                                                                                                              ..

 11/22/2016                       Paul Becker                          ConsultM).cy Fee                                                                   . $6,000.()0
 10/12/2016
    ---- ·- -           .. - - Rudi
                                -··  -·   ---Bakhtfar
                                              -
                                                                       Interview                                                                                 $1,ioo
                      .   -                            -- - -----
_1_()/J"t/iQJ6 -· - - SGR.LLC ---- ---- J>ii&1k Affairs
                            .                                                              ..
                                                                                              - ·-          .
                                                                                                                                                         $15,000.00
 10/24/2() 16                     SGRLLC                              .Public Affairs                                                                    $10,000.00
 11/1q/201 (>                     SQRLLC                               Pµt,lic Affairs                   -- - --- ··--        -·-··-·-
                                                                                                                                                         $15,000.00
                                                                                                                                                                                     . ·-
 10/05/2016                       White Canvas                         Public open source research                                                          $7,500.00
                   -·-·
                                  GrQup                             ...                                - --- ----
                                                                                                            ..
                                                                                                                            -                  -·-···
                                                                                                                                                         ..

 12/16/2016                       White Canvas                         Public open soutc.e research···-·                                                   $7,500.00
·----     - ---·                ..OfQllP            ----
                                                       ··-   ..   ---     ·--·   ..   C   ...      - ---· ----
                                                                                                . ..   ..        ..   .   .         ..
                                                                                                                                         ...            ..




               Received by NSD/FARA Registration Unit 0'.3/07/2017 6:0Z:45 P.M
                                                                                                                                                                              US_v_Kian_00000358
       Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 62 of 72
           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM




 Items 16-23

          Putsu.ant to the contract between Flynn Intel Group and Inovo BV, the parties anticipated
  that Flynn Intel Group would engage a public relations firm, Sphere Consulting, and engage a
  film production crew for the creation of a video. The public relations firm (S.G.R. LLC
  Government Relations and Lobbying) was engaged but the video wa.s Qot completed or
  disseminated, to the best of our understanding. The budget for these activities was reflected in
  the engagement contract with S.G.R. LLC Government Relations and Lobbying; no separate
  budget related to informational materials. Because this is a retroactive registration prepared after
  Flynn Intel Group had already begun to close operations,· this registration is based on
  documentation currently available to Flynn Intel Group. If addit.ional televantinfotntation is
. later identified, Flynn Intel Group will amend its registration.            ·




          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                  US_v_Kian_00000359
                      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 63 of 72

 U.S. Depart_11_1e1_1t o_f J.us_tice                                             Short Form Registration Statement
\Vashington. DC 20530                                                            Pursuant to the ·Foreign Agents Registration Act of
                                                                                 1938, as amended

INSTRUCTIONS. Each p_artner, otnc_cr; director, associate, employee, and agent of a registrarit is required to file a short fom1 regiStration statement
w1l~ss he etlgages i_n l)O ~t.ivi_t_ies iD fuith~ran~ of the i_nt~_eSts ofth~ regis_trarit's fore_ign_ prin9.ipal or' .unlj!ss ,ihe s~~i.ces tie renders fo ip.~ r~gistrai:it ·
are i_n a secrc_truial, ~Jerical, o.r in a re_lat_ed qr-s_imi_lar capae:ity. Coi:nplian_ce is a~complish_ed by fi_Iing an el_ee:tronic shprt fo11_11 registratJo~ stat~m.ei:i,t
at bJ__tu;//wwv. for..1.1.&QY-
                 1
                                                          ·
Privacy Act Statement. The filing of this ~ocument is required _for th_e Foreign Agent,; Registration Act of 1938, as amended. 22 U.S._C, § 611 et seq.•
for the purposes of registration under the Act and public discl9sure. ·_Provision of the information requested is mandatory•. and failure to provide the
information is subject to the penalty and enforcement provisions established:_in Section 8 of the Act. Every registration statement, short fonn
registration statement_. sU:pplemental sta~ment exhibit, amendJ;nent. copy of informational m~terials or other document or infotmation filed with the
Attorney General under. this Act is_ a_public record open to public examiii'ation, inspection and :copying during the posted business hours of the
Registration_Unit in Washington, DC. Statements are also'.available·online at the Registration Un.it's webpage: http://-www fara.,:ov. One copy of
every such document, other than infonnational materials, is automatically provided to the Secretary of State pursuant to Section 6(b) of the Act, and
copies of any and all documents are routinely made available to other agencies, departments and Congress pursuant to Section 6(c) of the Act. The·
Attorney General also transmits a semi-annual report to Congress on the administration of the Act Which liSt,; the riames of all agents registered under
the Act and the foreign prin"cipals they represent. This report is aVailahle to the J:lublic a·nd online.at: http·//www.fara.gov.

P~blic Reporting Burden. Public reportillg bllrden for this collection ofinform-ation is estima_t~d to aVerage .429 hours pe_r response, includ_ing the
time for reviewing-instructiOns, searching eX.istif1.g drita sources, gathering an_d maintaining the data n~eded, and compl~tii:ig and rev_i~wing t_h_e
collec..'lion of inforrilation. Send conimcnts regarding this bur~_en estimate or any otp~r aspecJ_ o(lJlis collection of i_nfo_nnation, including suggcstic:ms
forre_ducing this burden to Chief,_Registration Un_it, Counterespionage Section, National Security Division. U.S. Departmen_t of Justice. Washington,
DC 20_53-0: and to the.Offic_c Of Jnfonn~ti~n-_and _Rcgul.1:tor')' AJfa_irs. O(fice o.fM~agcl}lent"and Budge'_t,'Washington, DC 20563. -               ·

 I. Name                                                                              2. Registration No.
   Lt. Gen Michael T. Flynn (Ret.)                                                         6406

3. Resi_dence Address(es)                                                             4. Business Address(es)
   Provided separately to the Department ofJustice.                                      44 Canal Center Plaza, Alexandria, VA 22314



5. Year ofBirth 1958                                                                  6.   If present citizenship was not acquired by birth,
                                                                                           indicate when,. and how acquired.
    Natfonali,ty       U.S.

    Present Citizenship U.S.                                                                                                                                  GOVERNMENT
                                                                                                                                                                EXHIBIT
7. Occupation Consultant
                                                                                                                                                                        64
                                                                                                                                                                1:18-CR-457
8. What is the name and address of the primary registrant?
    Name Flynn Intel Group, Inc.                           .                     Address 44 Canal Cent.er Plaza, Alexandria, VA 22314


9. Ind~cate your connection with the primary registrant:
            D partner                                    181 d_if~~t9r                      D eriiplciyee                      D consultant
            D officer                                    D associate                        D agent                            D subcontractor
            D other (specijj,)
10. List every foreign principal to whom you will render services in support of the primary registrant..
    lnovo8V                              ·



I I. Describe separately and in detail an services which.you will render to the foreign principal(s) listed in Item IO either direcily. or
     through the primary registran't list.ed in Item 8, an.d ih.e date(s) of such se_rvices. (If space is insufficient, a full insert page must be
     used)
     See attachment.




                                                                                                                                                               FORM NSD-6
                                                                                                                                                                Revised 03/14
                          Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                US_v_Kian_00000363
                        Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 64 of 72
                              Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
  J2.. Do any of the above described services include political activity as defin_ed in Sectio"il l(o) o_fthe Ac_t ll!ld in the footno~ bel_ow?
                           Yes 181                   No    D
       If yes, de.scribe separately and In detail such politica_l activity.
       See response to item 1 1.




 13. The services describei:I in Items 1rand 12·are·to betenaered·o,fa ·-- ··
              D full time basis                                                     181 part time basis                                                   D special basis

 14. Wh_at. con}.pensati_olJ or·thi_ng ofyalu.~ ~ave.yo_u re~e_iv~ to date o_r will you ~eceiye for the aboye s_ervices?
              D Salary: Amount$                                    . per                                  D Commission at                              % of _ _ _ _ _ __
              181   Salary: Not based solely on services rendered to the foreign principal(s).
              D Fee: A_mount $                                                                            D Other thing of value _ _ _ _ _ _ _ _ __

 15. During th_e perio_d b_eginni_ng 60 days prior to the date of your obligation to register to the time of filing this statement, did you
     make any contributio:ns of (non·ey qi: ot~_er t_~i~gs of Value {r:ofu yo.Ur own.fu.ndS or: possessio.rls·ar:id o_n your OWIJ behalf in
     connection with any eleciion to politicaJ office or in cont1eC_tion With any primary election, col1V~ntion, or c:a.~C.lis ~eld to seJ_e_ct
     candid.ates for any political office?      Yes D          No 18]

       If yes, furnish the following information:

       Date                   Am_ount or Thing of Value                            Pol_itical Organ_ization or Candidate                                       Location of Event




                                                                                      EXECUTION
In accordance with 28 U.S.C. § 1746,.the undersigned swears or affirms under penalty of perjury that he/she has read the
info_rn1a\fon set forth in th.is registration statement and that he/she is familiar with the contents thereof and that such contents are in
their entirety true and accurate to the best ofh_is/htfr '5:nowl~dge c_U1d·belief.

             March 07, 2017                                                                              Is/ Midiael T. Flynn                                                eSigned
                          (Date ofsignature)
                                                                                                        ------- ---------
                                                                                                              (Signafure)




FoOtnlitC'. "PoliticriJ"aCtivity," aS definC"d in SCction I( o) Of the Act, means any activity which the pe_rson engaging in be_lie:-1~s wil Lor that the person i_ntends to, i_fl any \ray influence
any agency or official of the Government of the Uniled Slnlcs or any section of the public wilhin the United States with reference to fonnulntin""g, adopting. M changing the
domestic or foreign policies of the United Stat_es or with reference to the political or public interests, policies, or relations orn government ofn foreign country or a foreign political
party                                                                . . .           .                                                                                  .




                            Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                      US_v_Kian_00000364
      Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 65 of 72
        Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM

Flynn Inte.I Group, Inc., Short Form (Fly,:in)

                                            Attachment

Item I I

        Flynn Intel Group was tasked to perform investigative research for a specified scope of
wo.rk using its laboratory team of senior defense, ciiplOmacy, deveiopment, and intelligence
professionals over a threesmonth period. Flynn Intel Group was to retain an experienced filmil)g
and production crew in order to develop a short film piece on the results of its investigation, and
a public affairs firm to utilize for public affairs as needed.. Flynn Intel Group !Jeld weekly calls
~ith the client to report engagement progress.




           Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                 US_v_Kian_00000365
                   Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 66 of 72
                        Received by NSD/FARA Regi,wiru>n1Im1i,Q~/;Q7£.?,-Q!J.2&i;fl2:45 PM
 u.s, Department of Justice                                                  Short Form Registration Statement
 Washington. DC 20530                                                        Pursu11-_nt·to the Foreign Agents Registra_tion Act of
                                                                             1938; as amended

INSTRUCTIONS. Each partner. officer, director, associate~ emj,loy~. and agent of a i:cgistrant is rc_quir~d to fiie a _shol_'t form tegist:r:ati_on statement
W1iess he engages in no activities ifl furtherance of the inte~sts of th_e registr_ant's foreign prin_cip.i]_ or unl.ess t_~e seryices he rende_rs to the registrant
are·in a secretarial, clcri_cal, or in a relat.ed or sim_ilar cap<l;city. Compli_anc_e is acpomplished by tili_l)g an electroni_c short fonn registration statement
a:t bHv.;.LLY.v\\'""' fonL.cm::.
Privacy Ac~. StatemenJ. The filing oftljis__~_ocuQient is re_qu_ired for the_ Foreign Ag~nts Registration Act of 1_!{38, as amend~ 22 U.S.C. § 61 t et seq.,
for the purposes of ~eg.istration under the Act and public disdosure. Provision of the infonnation requested is mandatory. and failure to provide the
infonnation is subject to the penalty and enforcement provisions established in Section 8 of the Act. Every registration statement. short fonh
registration state!Jlenl, supplementol statement. exhibit, amendment, copy ofinfonnational materials or other document or infonnation filed with the
~ttomcy General under this Act is a public record·open to public examination, inspection and copying dUrin-g the posted bUSiness hours of the
Registration Unit in Washington. D.C. Statements are also available online at the Registration Uti.it's Webpage: htLp·//\\·ww.fora guy. One copy of
every such documen_t. other than informational materials, is automatically provided to the Secretary of State pursllant to Section 6(b) of the A~t, and
copies l)f any and all documents arc routinely made available to other age1icies, departments and Congress Pursuant to Sc~tion 6(c) of the A.Ct. The
Attorney General also transmit,; a semi-annual report to Congress on the administration of the A~t Whi~ lists the: narn~s of a_lI agen_t,; regis~ered Uf}der
the Act and t'he foreign principals they represent. This·repOrt is availab_lc to the public _and onlin~ at: httw//w\'t:}V fora i;ov.

Public Reporting Burden. Public reporting burden for this collection of infonnation_ is estin_,at_ed t_o a:verage .429 hours pe_r response. including lhc
time for reviewing instructions. seaTChing existing data sources, gathering and m_aintaining the dataneeded, and completing and reyiewing the
collection of infonnation. Send comrne_nt,; regarding t~is burden estim.?,te Qr.any other aspec't of this collection of infonnation, in_cluding_~uggestions
for redllciti'g this burden to Chief," Registration lJf}i,t. C_oy.nter.espioryage Sect_ion, National Security Division,, l;J.S. Dcpartrnerit of Justice, Washington.
DC 20530; and to the Of(i_ce of J~f()rrnatio_n an_d Regulatory Affairs. Office of Management and Budget. Washington, DC 20503.


 I. Name                                                                          2. Registration No.
   Bijan Rafiekian                                                                    6406

3. R_esidence Address(es) _                                                      4. Business Address(es)
  Provided separately to the Department of Justice.                                 44 Canal Center Plaza, Alexan·d_ria, VA 2_2314



5. Year ofBirth .19·52                                                           6..lfpr~s.erit .citi.zerishjp was not acquired by birth,
                                                                                    indicate When, and how a:ccfllired:
   Nationality U.S.
                                                                                                                                                    GOVERNMENT
   Present Citizenship U.S.                                                                                                                           EXHIBIT

7. Occupation Consulta_nt                                                                                                                                    65
                                                                                                                                                      1:18-CR-457
8. What is the name and addre.ss of the primary registrant?
   Name Flynn lntei Grou·p, Inc,                                            Address 44 Canal Center Plaza, Alexandria, VA 22314

9. Indicate your connectiOTl-Witlfth"e primal)'        registrant:
          0 partt:1er                                 lg)   director                   0 employee                       0 consultant
          0 officer                                   0     assoc:i_ate                0 agent                          0 subcontractor
          0 other (.,pec!fy)
10. List every foreign principal to Whom'you·wiirrefider              services m-supp·orcortne-priin'afy regiStraht.
    lnovoBV


11. Describe.separately and in cietail all services which you will render to the foreign principal(s) listed in Item 10 eithO:r din,.ctly, or
    through the primary registrant listed in Item 8, and the date(s) of such services. (ff space is insufficient, afa/1 insert page mu,·t be
    used)
    See,attachment.




                                                                                                                                                      FOR_M N·S1).6
                                                                                                                                                      Revised 03/14
                       Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                              US_v_Kian_00000360
                        Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 67 of 72
                               Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
 12. Do ariy of the above described services incliide poJ.itical a9tivity as defined i.n Secti.on l(o) of the Act aiid i_ri th_e footricite below?
                   Yes 181           No D
        If yes, desfribe separat_ely an_d in detail su.ch poHtical activity.
       See response to item 11 .




. 13. ·rlie services desctioed in Items Ir ana 12 are to be rendered on a
               D full time basis                                                      181 part time basis                                                    D special basis

 14. What compensation or thing·ofvalue have you received to date or will you receive for the above services?
              D Salary: Amount$                     per                         D Commission,at                                                            % of _ _ _ _ _ __
              181 S_alary: Not based solely on se_ivices ren_dered to the foreign firincipal(s).
              D Fee: Amount$                                                                                D Other thing of v a l u e - - - - - - ~ ~ - -

 15. During the period beginning 60 days prior to the date of your obligation to register to the time of filing this statement, did you
       make any contributions of money or other things of value from your own funds or possessions and on your own behalf in
       conn_ectfon WiJh a~y elec~jo·n to pc;>l_iJical office or in con,neCt_i.on with any primary elect_ion, conyention, or caucus· held to select
       candidates for any political office?           Yes D         No 18)

       lfy~s. furnish the foflowing information:

       Date                    Amount or Thing of Value                             Political Organization or Candidate                                           Location of Event




                                                                                        EXECUTION
In accordance with 28 U.S.C. § 1746, the undersigned sw=.s or affirms under penalty of perjury t.h:at h_e/she has read the
information set forth in this registration statement and that he/she is familiar with the contents thereof and that such contents are in
their entirety true and accurate to the best of his/her knowledge and belief.

             March 07, 2017                                                                                /s/ Bija_n Rafiekian                                                 eSigned
                           (Date ofsignature)                                                             ~--------------
                                                                                                                (Signature)




Footnote: ''Political activi_ty.~·ns defined in Si:ction l(o):ofthe'ACt,"meaflS.any-ndivity'\VhiCh"thc-pers-on-eii£3"giil~fin·be1ieve·s Will. 'or'th"iit the person int.elld.itO, in any i.\'ay influence
any ngency or official of the Govenunem of the United·States or any se_ction of the public .within the Unit_ed States with reference_ to formulating, adopt mg, or changing the
domestic or fori:ib'fl policies of the United Stnlc:s Or \vith retCrence to the j:iolitical or public interestS, policies, or"ielatioOS Ofa goveirnmCnt ofn tOreign cOuntry or n foreign politicill
party.



                             Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM
                                                                                                                                                          US_v_Kian_00000361
       Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 68 of 72
         Received by NSD/FARA Registration Unit 03/07/2017 6:02:45 PM

Flynn ItJtel Group, Inc., S,hort PorffJ (Rafieki.an)

                                               Attachment

Item II

          Flynn Intel Group was taskeg to perform investjg11tive research for a specified scope of
  work using. its laboratory team of senior defense, diplomacy, development, and intelligence
 profession_als over a ~h.ree-month perigd. Fly1111 I_nteJ Group was t9 ret,iin an experienced filming
 and production crew in order to develop a short film piece on the results of its investigation, and
. a public affairs fi_rm to utjl(ze for pµtilic l!,ffairs as ne:eded_. Flyn_n Int.el Group held weekly cafis
 with the client to report engagement progress.




          Receiveq by N:SPIFARA Registration Unit03/07/2017 6:02:45                          PM
                                                                                        US_v_Kian_00000362
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 69 of 72




                                                                     GOVERNMENT
                                                                       EXHIBIT
                                                                        67J
                                                                     1:18-CR-457
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 70 of 72




                                                                GOVERNMENT
                                                                  EXHIBIT
                                                                     90
                                                                 1:18-CR-457
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 71 of 72
Case 1:17-cr-00232-EGS Document 150-1 Filed 01/07/20 Page 72 of 72
